            Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 1 of 34
                                        Fortress LK Invoices

Bates Range      Date          Inv #     CONT #             Notes
7470-7472            9/12/2016     22521 TEMU9290267-40RQ
                                         TEMU9162477-40RQ   Handwritten corrections to this container number
7474-7476            10/4/2016     22641 CXRU1502694-40RQ
                                         TEMU9146922-40RQ




                                                1 of 1
                                            Case 1:17-cv-07454-ALC-SN Fortress
                                                                        Document      131-2 Filed 01/15/19 Page 2 of 34
                                                                               Shenzhen Invoices


                                                                                                                                                                       Linked
                                                                                                                                                                       Fortress/Shenzhen
Bates Range         Date           Certificate Number   Booking Number      Plant Number        Product                                 Weight           Cartons       Invoice Bates Nos.
963                   6/27/2016    MPK-553728                    8012898521                 717 FROZEN PORK HIND FEET                            24000          2400   789, 820, 824, 4771
967                   6/27/2016    MPK-553729                    8012898522                 717 FROZEN PORK HIND FEET                            24000          2400   788, 836, 840, 4770
971                   6/27/2016    MPK-553730                    8012898520                 717 FROZEN PORK HIND FEET                            24000          2400   787, 852, 856, 4769
975                   6/27/2016    MPK-553731                    8013128712                 717 FROZEN PORK HIND FEET                            24000          2400   786, 868, 872, 4768
979                   6/27/2016    MPK-553732                    8013128710              717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000          1250   785, 884, 888, 4767
983                   6/27/2016    MPK-553733                    8013128711              717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000          1250   784, 900, 906, 4766
993, 997                7/5/2016   MPK-553734                    8013132810                 717 FROZEN PORK HIND FEET                            24000          2400   4883, 6760
1009, 1013              7/5/2016   MPK-553735                    8013132811                 717 FROZEN PORK HIND FEET                            24000          2400   4882, 6759
1025, 1029              7/5/2016   MPK-553736                    8013132812                 717 FROZEN PORK HIND FEET                            24000          2400   4881, 6758
1041, 1045              7/5/2016   MPK-553737                    8013132814                 717 FROZEN PORK HIND FEET                            24000          2400   4880, 6757
1057, 1061              7/5/2016   MPK-553738                    8013132815                 717 FROZEN PORK HIND FEET                            24000          2400   4879, 6756
1073, 1077, 1105,
1109                   7/5/2016 MPK-553739                      8013132813            717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS               25000         1250 4878, 6755

1089, 1093            7/11/2016 MPK-553740                      8013146302              717 FROZEN PORK HIND FEET                                24000         2400 4253, 4263, 6769, 6778

1121, 1125            7/11/2016 MPK-553741                      8013146300              717 FROZEN PORK NECKBONES                                23800         1750 4252, 4262, 6768, 6777

1137, 1141            7/11/2016 MPK-553742                      8013146301              717 FROZEN PORK NECKBONES                                23800         1750 4251, 4261, 6767, 6776

1153, 1157            7/11/2016 MPK-553743                      8013146303              717 FROZEN PORK FRONT FEET                               24000         2400 4250, 4260, 6766, 6775

1169, 1173            7/11/2016 MPK-553744                      8013146304              717 FROZEN PORK FRONT FEET                               24000         2400 4249, 4259, 6765, 6774
1185, 1189, 1201,
1205                  7/11/2016 MPK-553745                      8013146305              717 FROZEN PORK FRONT FEET                               24000         2400 4248, 4258, 6764, 6773

1217, 1221            7/11/2016 MPK-553746                      8013146307            717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS               25000         1250 4247, 4257, 6763, 6772

1233, 1237            7/11/2016 MPK-553747                      8013146306              717 FROZEN PORK FRONT FEET                               24000         2400 4246, 4256, 6762, 6771
1244, 4666, 6906,
6910                  7/18/2016 MPK-553754                      8013174720              717 FROZEN PORK NECKBONES                                24000         1600
1245, 4667, 6890,
6894                  7/18/2016 MPK-553753                      8013174721            717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS               25000         1250
1246, 4668, 6874,
6878                  7/18/2016 MPK-553752                      8012881233            717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS               25000         1250
1247, 4669, 6858,
6862                  7/18/2016 MPK-553751                      8012881232            717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS               25000         1250
1248, 4670, 6842,
6846                  7/18/2016 MPK-553750                      8012881234              717 FROZEN PORK HIND FEET                                24000         2400
1249, 6810, 6814,
4671                  7/18/2016 MPK-553749                      8012881231              717 FROZEN PORK NECKBONES                                24000         1600
1250, 1263, 1267,
4672, 6826, 6830      7/18/2016 MPK-553748                      8012881230              717 FROZEN PORK NECFKBONES                               24000         1600
1252, 1279, 1283,
4773, 7002, 7006      7/25/2016 MPK-553759                      8013128633              717 FROZEN PORK HIND FEET                                24000         2400
1253, 4774, 6986,
6990                  7/25/2016 MPK-553758                      8013128634              717 FROZEN PORK NECKBONES                                24000         1600
1254, 4775, 6954,
6958, 6970, 6974      7/25/2016 MPK-553757                      8013128632              717 FROZEN PORK FRONT FEET                               24000         2400




                                                                                             1 of 3
                                       Case 1:17-cv-07454-ALC-SN Fortress
                                                                   Document      131-2 Filed 01/15/19 Page 3 of 34
                                                                          Shenzhen Invoices


                                                                                                                                                                    Linked
                                                                                                                                                                    Fortress/Shenzhen
Bates Range         Date      Certificate Number   Booking Number       Plant Number        Product                                   Weight           Cartons      Invoice Bates Nos.
1255, 4776, 6938,
6942                  7/25/2016 MPK-553756                 8013128630                    717 FROZEN PORK HIND FEET                             24000         2400
1256, 4777, 6922,
6926                  7/25/2016 MPK-553755                 8013128631                    717 FROZEN PORK FRONT FEET                            24000         2400
1297, 4779, 7054,
7058                   8/1/2016 MPK-553762                 8013128635                    717 FROZEN PORK NECKBONES                             24000         1600
1298, 4780, 7038,
7042                   8/1/2016 MPK-553761                 8013128636                    717 FROZEN PORK HIND FEET                             24000         2400
1299, 4781, 7022,
7026                   8/1/2016 MPK-553760                 8013128637                    717 FROZEN PORK HIND FEET                             24000         2400
1369, 1380, 1403,
1407, 4790             8/8/2016 MPK-553765                 8013213741                  717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000         1250
1370, 1379, 1419,
1423, 4789             8/8/2016 MPK-553764                 8013213742                    717 FROZEN PORK NECKBONES                             24000         1600
1371, 1378, 1387,
1391, 4788             8/8/2016 MPK-553763                 8013213740                    717 FROZEN PORK NECKBONES                             24000         1600
1373, 1435, 1439,
4783                  8/15/2016 MPK-553766                 8013242520                    717 FROZEN PORK HIND FEET                             24000         2400
1374, 1451, 1455,
4784                  8/15/2016 MPK-553767                 8013242530                  717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000         1250
1375, 1467, 1471,
4785                  8/15/2016 MPK-553768                 8013242540                    717 FROZEN PORK FRONT FEET                            24000         2400
1376, 1483, 1487,
1498, 1502, 4786      8/15/2016 MPK-553769                 8013257260                    717 FROZEN PORK FRONT FEET                         24000            2400
1550, 1554, 4889     11/28/2016 MPK-553782                 8013901360                    413 FROZEN PORK SPARERIBS                         21965.2           1029
1566, 1570, 4890     11/28/2016 MPK-553781                 8013901350                  18079 FROZEN PORK SPARERIBS                          24945            1330
1577-1590, 1597,
1601, 4891           11/28/2016 MPK-553780                 8013901340                  18079 FROZEN PORK SPARERIBS                         24873.9           1310
1613, 1617, 4893     11/28/2016 MPK-553778                 8013901330                  18079 FROZEN PORK SPARERIBS                         24853.5           1330
1629, 1633, 4892     11/28/2016 MPK-553779                 8013901320                    413 FROZEN PORK SPARERIBS                         24893.9           1180
1664, 1717, 1721,
4804                  12/5/2016 MPK-553783                 8013901370                  18079 FROZEN PORK SPARERIBS                         24950.6           1305
1665, 1733, 1737,
4805                  12/5/2016 MPK-553784                 8013901380                  18079 FROZEN PORK SPARERIBS                         24978.9           1300
1666, 1749, 1753,
4806                  12/5/2016 MPK-553785                 8013921120                    413 FROZEN PORK SPARERIBS                         25038.1           1185
1667, 1765, 1769,
4807                  12/5/2016 MPK-553786                 8013921130                  18079 FROZEN PORK SPARERIBS                         22501.3           1163
1668, 1782, 1786,
4808                  12/5/2016 MPK-553787                 8013882560                    717 FROZEN PORK NECKBONES                             15075         1005
                                                                                         717 FROZEN PORK SHOULDER PICNIC LONG HOCKS             9900          495
                                                                                             Total                                             24975         1500
1669, 1799, 1803,
4809                  12/5/2016 MPK-553788                 8013882570                    717 FROZEN PORK NECKBONES                         8111.56            596
                                                                                         717 FROZEN PORK SHOULDER PICNIC LONG HOCKS          6640             332
                                                                                         717 FROZEN PORK FRONT FEET                         10310            1031
                                                                                             Total                                        25061.56           1959
1671, 1947, 1951,
4795                 12/19/2016 MPK-553796                 8014003270                  18079 FROZEN PORK SPARERIBS                             25065         1316




                                                                                             2 of 3
                                           Case 1:17-cv-07454-ALC-SN Fortress
                                                                       Document      131-2 Filed 01/15/19 Page 4 of 34
                                                                              Shenzhen Invoices


                                                                                                                                                                    Linked
                                                                                                                                                                    Fortress/Shenzhen
Bates Range         Date          Certificate Number   Booking Number       Plant Number            Product                           Weight           Cartons      Invoice Bates Nos.
1672, 1931, 1935,
4796                 12/19/2016 MPK-553795                     8014003260                    413 FROZEN PORK SPARERIBS                     24470.1           1229
1673, 1915, 1919,
4797                 12/19/2016 MPK-553794                     8014003250                  18079 FROZEN PORK SPARERIBS                     24951.3           1320
1674, 1883, 1887,
1899, 1903, 4798     12/19/2016 MPK-553793                     8014003240                  18079 FROZEN PORK SPARERIBS                     25000.4           1330
1675, 1867, 1871,
4799                 12/19/2016 MPK-553792                     8014003220                    413 FROZEN PORK SPARERIBS                     24997.5           1120
1676, 1837, 1851,
4800                 12/19/2016 MPK-553791                     8014003230                    413 FROZEN PORK SPARERIBS                     24798.1           1100
1677, 1831, 1835,
4801                 12/19/2016 MPK-553790                     8014003210                  18079 FROZEN PORK SPARERIBS                     25057.9           1330
1678, 1815, 1819,
4802                 12/19/2016 MPK-553789                     8014003200                  18079 FROZEN PORK SPARERIBS                     25070.9           1278
1958, 1966, 1970,
4811                 12/26/2016 MPK-553797                     8014034500                  18079 FROZEN PORK SPARERIBS                     24544.5           1330
1959, 1982, 1986,
4812                 12/26/2016 MPK-553798                     8014034510                  18079 FROZEN PORK SPARERIBS                     24934.8           1330
1995, 2001, 2005,
2029, 2033, 4814       1/9/2017   MPK-553799                   8014067140                   18079   FROZEN PORK SPARERIBS                  25034.1           1330
4763, 7198, 7202     11/21/2016   MPK-553776                   8013898770                   18079   FROZEN PORK SPARERIBS                  24976.6           1330
4764, 7182, 7186     11/21/2016   MPK-553777                   8013898760                     413   FROZEN PORK SPARERIBS                  24886.9           1265
4792                  9/19/2016   MPK-553772                   8013356050                   31965   FROZEN PORK FRONT FEET                 21542.4           1584
4793                  9/19/2016   MPK-553773                   8013356040                  717CR    FROZEN PORK FRONT FEET                  24000            2400
4830, 7118, 7122     10/12/2016   MPK-553774                   8013729500                     717   FROZEN PORK HIND FEET                   24000            2400
4831, 7134, 7138     10/12/2016   MPK-553775                   8013729490                  717CR    FROZEN PORK SHOULDER LONG HOCKS         25000            1250
4886, 7070, 7078,
7082                   9/5/2016 MPK-553770                     8013291960                    717 FROZEN PORK HIND FEET                         24000         2400
4887, 7071, 7094,
7098                   9/5/2016 MPK-553771                     8013293550                  717CR FROZEN PORK HIND FEET                         24000         2400




                                                                                                     3 of 3
                                                  Case 1:17-cv-07454-ALC-SN         Document 131-2 Filed 01/15/19 Page 5 of 34
                                                                     Lawson Invoices, Sold to Shenzhen, Consigned to Shenzhen



                                                                                                                                                                                                Linked Fortress/Shenzhen
Bates Range      Date        Certificate Number    Booking Number      Sold To              Consignee   Plant Number            Product                                  Weight     Cartons     Invoice Bates Nos.
784, 900, 906,
4766             6/27/2016 MPK-553733                     8013128711 Fortress Foods LLC     Shenzhen                   717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS         25000        1250                          983
785, 884, 888,
4767             6/27/2016 MPK-553732                     8013128710 Fortress Foods LLC     Shenzhen                   717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS         25000        1250                          979
786, 868, 872,
4768             6/27/2016 MPK-553731                     8013128712 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK HIND FEET                          24000        2400                          975
787, 852, 856,
4769             6/27/2016 MPK-553730                     8012898520 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK HIND FEET                          24000        2400                          971
788, 836, 840,
4770             6/27/2016 MPK-553729                     8012898522 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK HIND FEET                          24000        2400                          967
789, 820, 824,
4771             6/27/2016 MPK-553728                     8012898521 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK HIND FEET                          24000        2400                          963
4246, 4256,
6762, 6771       7/11/2016 MPK-553747                     8013146306 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK FRONT FEET                         24000        2400                   1233, 1237
4247, 4257,
6763, 6772       7/11/2016 MPK-553746                     8013146307 Fortress Foods LLC     Shenzhen                   717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS         25000        1250                   1217, 1221
4248, 4258,
6764, 6773       7/11/2016 MPK-553745                     8013146305 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK FRONT FEET                         24000        2400        1185, 1189, 1201, 1205
4249, 4259,
6765, 6774       7/11/2016 MPK-553744                     8013146304 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK FRONT FEET                         24000        2400                   1169, 1173
4250, 4260,
6766, 6775       7/11/2016 MPK-553743                     8013146303 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK FRONT FEET                         24000        2400                   1153, 1157
4251, 4261,
6767, 6776       7/11/2016 MPK-553742                     8013146301 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK NECKBONES                          23800        1750                   1137, 1141
4252, 4262,
6768, 6777       7/11/2016 MPK-553741                     8013146300 Fortress Foods LLC     Shenzhen                     717 FROZEN PORK NECKBONES                          23800        1750                   1121, 1125
4253, 4263,
6769, 6778       7/11/2016   MPK-553740                   8013146302   Fortress Foods LLC   Shenzhen                      717   FROZEN PORK HIND FEET                       24000        2400                    1089, 1093
4878, 6755        7/5/2016   MPK-553739                   8013132813   Fortress Foods LLC   Shenzhen                   717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS      25000        1250        1073, 1077, 1105, 1109
4879, 6756        7/5/2016   MPK-553738                   8013132815   Fortress Foods LLC   Shenzhen                      717   FROZEN PORK HIND FEET                       24000        2400                    1057, 1061
4880, 6757        7/5/2016   MPK-553737                   8013132814   Fortress Foods LLC   Shenzhen                      717   FROZEN PORK HIND FEET                       24000        2400                    1041, 1045
4881, 6758        7/5/2016   MPK-553736                   8013132812   Fortress Foods LLC   Shenzhen                      717   FROZEN PORK HIND FEET                       24000        2400                    1025, 1029
4882, 6759        7/5/2016   MPK-553735                   8013132811   Fortress Foods LLC   Shenzhen                      717   FROZEN PORK HIND FEET                       24000        2400                    1009, 1013
4883, 6760        7/5/2016   MPK-553734                   8013132810   Fortress Foods LLC   Shenzhen                      717   FROZEN PORK HIND FEET                       24000        2400                      993, 997




                                                                                                           1 of 1
                                             Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 6 of 34
                                                                                  Lawson Certificates of Wholesomeness

                                                                                                                                               Marked
                                                                                       Est/Plant                                               Weight      Number of
Bates Range                        Date               Certificate Number   Consignee   Number(s)      Product as Labeled                       (kgs)       Packages (cases) Inspector
000724-000726, 816-818                     7/5/2016 MPK-553728             Shenzhen            717 FROZEN PORK HIND FEET                           24000              2400 Dr. M Chaudary
000728-000730, 832-834                     7/5/2016   MPK-553729           Shenzhen             717   FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000732-000734, 848-850                     7/5/2016   MPK-553730           Shenzhen             717   FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000736-000738, 864-866                     7/5/2016   MPK-553731           Shenzhen             717   FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000740-000742, 880-882                     7/5/2016   MPK-553732           Shenzhen          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS       25000              1250   Dr. M Chaudary
000744-000746, 896-898                     7/5/2016   MPK-553733           Shenzhen          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS       25000              1250   Dr. M Chaudary

000748-000750, 752-754, 989-991            7/5/2016   MPK-553734           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000756-000758, 1005-1007                   7/5/2016   MPK-553735           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000760-000762, 1021-1023                   7/5/2016   MPK-553736           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000764-000766, 1037-1039                   7/5/2016   MPK-553737           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000768-000770, 1069-1071, 1101-
1103                                       7/5/2016   MPK-553739           Shenzhen          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS       25000              1250   Dr. M Chaudary
000772-000774, 1085-1087                   7/5/2016   MPK-553740           Shenzhen             717   FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000776-000778, 1117-1119                   7/5/2016   MPK-553741           Shenzhen             717   FROZEN PORK NECKBONES                        23800              1750   Dr. M Chaudary
000780-000782, 1133-1135                   7/5/2016   MPK-553742           Shenzhen             717   FROZEN PORK NECKBONES                        23800              1750   Dr. M Chaudary
000791-000793, 1257-1259, 6822-
6824                                      7/13/2016 MPK-553748             Shenzhen             717 FROZEN PORK NECKBONES                          24000              1600 Dr. M Chaudary
000795-000797, 1229-1231                  7/13/2016 MPK-553747             Shenzhen             717 FROZEN PORK FRONT FEET                         24000              2400 Dr. M Chaudary
000799-000801, 1213-1215                  7/13/2016 MPK-553746             Shenzhen          717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000              1250 Dr. M Chaudary
000803-000805, 1181-1183, 1197-
1199                                      7/13/2016 MPK-553745             Shenzhen            717 FROZEN PORK FRONT FEET                          24000              2400 Dr. M Chaudary
000807-000809, 1165-1167                  7/13/2016 MPK-553744             Shenzhen            717 FROZEN PORK FRONT FEET                          24000              2400 Dr. M Chaudary
000811-000813, 1149-1151                  7/13/2016 MPK-553743             Shenzhen            717 FROZEN PORK FRONT FEET                          24000              2400 Dr. M Chaudary
000911-000913, 915-917, 6806-
6808                                      7/20/2016 MPK-553749             Shenzhen            717 FROZEN PORK NECKBONES                           24000              1600 Dr. M Chaudary
000919-000921, 923-925, 6838-
6840                                      7/20/2016   MPK-553750           Shenzhen             717   FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000927-000929, 6854-6856                  7/20/2016   MPK-553751           Shenzhen          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS       25000              1250   Dr. M Chaudary
000931-000933, 6870-6872                  7/20/2016   MPK-553752           Shenzhen          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS       25000              1250   Dr. M Chaudary
000935-000937, 6886-6888                  7/20/2016   MPK-553753           Shenzhen          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS       25000              1250   Dr. M Chaudary
000939-000941, 6902-6904                  7/20/2016   MPK-553754           Shenzhen             717   FROZEN PORK NECKBONES                        24000              1600   Dr. M Chaudary
000943-000945, 6918-6920                  7/20/2016   MPK-553755           Shenzhen             717   FROZEN PORK FRONT FEET                       24000              2400   Dr. M Chaudary
000947-000949, 6934-6936                  7/20/2016   MPK-553756           Shenzhen             717   FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
000951-000953, 6950-6952, 6966-
6968                                      7/20/2016 MPK-553757             Shenzhen            717 FROZEN PORK FRONT FEET                          24000              2400 Dr. M Chaudary
000955-000957, 6982-6984                  7/21/2016 MPK-553758             Shenzhen            717 FROZEN PORK NECKBONES                           24000              1600 Dr. M Chaudary
000959-000961, 1275-1277, 6998-
7000                                      7/21/2016   MPK-553759           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
1053-1055                                  7/5/2016   MPK-553738           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
001289-001291, 7050-7052                   8/3/2016   MPK-553762           Shenzhen            717    FROZEN PORK NECKBONES                        24000              1600   Dr. M Chaudary
001293-001295, 1383-1385                   8/3/2016   MPK-553763           Shenzhen            717    FROZEN PORK NECKBONES                        24000              1600   Dr. M Chaudary
001301-001303, 7018-7020                   8/3/2016   MPK-553760           Shenzhen            717    FROZEN PORK HIND FEET                        24000              2400   Dr. M Chaudary
001305-001307, 1333-1335, 1361-
1363, 1463-1465, 7067                     8/12/2016 MPK-553768             Shenzhen            717 FROZEN PORK FRONT FEET                          24000              2400 Dr. M Chaudary

001309-001311, 1337-1339, 1365-
1367, 1479-1451, 1494-1496, 7068          8/12/2016 MPK-553769             Shenzhen            717 FROZEN PORK FRONT FEET                          24000              2400 Dr. M Chaudary
001313-001315, 1325-1327, 1345-
1347, 1415-1417                           8/10/2016 MPK-553764             Shenzhen            717 FROZEN PORK NECKBONES                           24000              1600 Dr. M Chaudary
001317-001319, 1321-1323, 1349-
1351, 1353-1355, 1399-1401                8/10/2016 MPK-553765             Shenzhen          717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000              1250 Dr. M Chaudary


                                                                                                       1 of 3
                                        Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 7 of 34
                                                                           Lawson Certificates of Wholesomeness

                                                                                                                                       Marked
                                                                                Est/Plant                                              Weight      Number of
Bates Range                     Date           Certificate Number   Consignee   Number(s)     Product as Labeled                       (kgs)       Packages (cases) Inspector
001329-001331, 1357-1359, 7066       8/10/2016 MPK-553767           Shenzhen           717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. M Chaudary
001341-001343, 1431-1433, 7065       8/10/2016 MPK-553766           Shenzhen              717 FROZEN PORK HIND FEET                          24000            2400 Dr. M Chaudary
001509-001511, 1517-1519, 7074-
7076                                 9/13/2016 MPK-553770           Shenzhen            717 FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
001513-001515, 1529-1531, 7090-
7092                                 9/13/2016 MPK-553771           Shenzhen         717CR    FROZEN PORK HIND FEET                          24000           2400   Dr. M Chaudary
001521-001523, 7105-7107             9/16/2016 MPK-553773           Shenzhen         717CR    FROZEN PORK FRONT FEET                         24000           2400   Dr. M Chaudary
001525-001527, 7109-7111             9/16/2016 MPK-553772           Shenzhen          31965   FROZEN PORK FRONT FEET                       21542.4           1584   Dr. M Chaudary
001533-001535, 1537-1539, 7169     11/17/2016 MPK-553776            Shenzhen          18079   FROZEN PORK SPARERIBS                        24976.8           1330   Dr. M Chaudary
001541-001543, 1640-1642, 7209-
7211                               11/29/2016 MPK-553783            Shenzhen            413 FROZEN PORK SPARERIBS                          21965.2           1029 Dr. M Chaudary
1546-1548, 007165-007167, 7175     11/29/2016 MPK-553782            Shenzhen            413 FROZEN PORK SPARERIBS                          21965.2           1029 Dr. M Chaudary
1562-1564, 007161-007163, 7174     11/29/2016 MPK-553781            Shenzhen          18079 FROZEN PORK SPARERIBS                            24945           1330 Dr. M Chaudary
1578-1580, 1593-1595, 007157-
007159, 7173                       11/29/2016 MPK-553780            Shenzhen          18079 FROZEN PORK SPARERIBS                          24873.9           1310 Dr. M Chaudary
1609-1611, 007149-007151, 7171     11/29/2016 MPK-553778            Shenzhen          18079 FROZEN PORK SPARERIBS                          24853.5           1330 Dr. M Chaudary
1625-1627, 007153-007155, 7172     11/29/2016 MPK-553779            Shenzhen            413 FROZEN PORK SPARERIBS                          24893.9           1180 Dr. M Chaudary
001644-001646, 1729-1731, 7213-
7215                               11/30/2016 MPK-553784            Shenzhen          18079 FROZEN PORK SPARERIBS                          24978.9           1300 Dr. M Chaudary
001648-001650, 1745-1747, 7217-
7219                               11/30/2016 MPK-553785            Shenzhen            413   FROZEN PORK SPARERIBS                        25038.1           1185   Dr. M Chaudary
001652-001654, 1761-1763             12/7/2016 MPK-553786           Shenzhen          18079   FROZEN PORK SPARERIBS                        22501.3           1163   Dr. M Chaudary
001656-001658, 1778-1780             12/7/2016 MPK-553787           Shenzhen          18079   FROZEN PORK NECKBONES                          15075           1005   Dr. M Chaudary
                                                                                        717   FROZEN PORK SHOULDER PICNIC LONG HOCKS          9900            495
001660-001662, 1795-1797             12/7/2016 MPK-553788           Shenzhen            717   FROZEN PORK NECKBONES                        8111.56            596   Dr. M Chaudary
                                                                                        717   FROZEN PORK SHOULDER PICNIC LONG HOCKS          6640            332
                                                                                        717   FROZEN PORK FRONT FEET                         10310           1031
001680-001682, 1811-1813            12/20/2016   MPK-553789         Shenzhen          18079   FROZEN PORK SPARERIBS                        25070.9           1278   Dr. M Chaudary
001684-001686, 1827-1829            12/20/2016   MPK-553790         Shenzhen          18079   FROZEN PORK SPARERIBS                        25057.9           1330   Dr. M Chaudary
001688-001690, 1843-1845            12/20/2016   MPK-553791         Shenzhen            413   FROZEN PORK SPARERIBS                        24798.1           1100   Dr. M Chaudary
001692-001694, 1863-1865            12/20/2016   MPK-553792         Shenzhen            413   FROZEN PORK SPARERIBS                        24997.5           1120   Dr. M Chaudary
001696-001698, 1879-1881, 1895-
1897                                12/20/2016   MPK-553793         Shenzhen          18079   FROZEN PORK SPARERIBS                        25000.4           1330   Dr. M Chaudary
001700-001702, 1911-1913            12/20/2016   MPK-553794         Shenzhen          18079   FROZEN PORK SPARERIBS                        24951.3           1320   Dr. M Chaudary
001704-001706, 1927-1929            12/20/2016   MPK-553795         Shenzhen            413   FROZEN PORK SPARERIBS                        24470.1           1229   Dr. M Chaudary
001708-001710, 1943-1945            12/20/2016   MPK-553796         Shenzhen          18079   FROZEN PORK SPARERIBS                          25065           1316   Dr. M Chaudary
001858-001860, 1962-1964, 2016-
2018                                12/28/2016 MPK-553797           Shenzhen          18079 FROZEN PORK SPARERIBS                          24544.5           1330 Dr. M Chaudary
1993, 1998-2000, 2020-2022, 2025-
2027                                 1/11/2017   MPK-553799         Shenzhen          18079   FROZEN PORK SPARERIBS                        25034.1           1330   Dr. M Chaudary
1978-1980, 002012-002014            12/28/2016   MPK-553798         Shenzhen          18079   FROZEN PORK SPARERIBS                        24934.8           1330   Dr. M Chaudary
002048-002050, 7242-7256             2/24/2017   MPK-553800         Shenzhen          13597   FROZEN PORK HOCKS                            21542.4           1584   Dr. M Chaudary
002052-002054, 7225-7240             2/24/2017   MPK-553801         Shenzhen          13597   FROZEN PORK HOCKS                              11968            880   Dr. M Chaudary
                                                                                      31965   FROZEN PORK FRONT FEET                        9574.4            704
002056-002058, 2073-2075, 7258-
7272                                 2/24/2017 MPK-553802           Shenzhen            791   PORK FRONT FEET                               23800            1750   Dr. M Chaudary
002060-002062                        2/24/2017 MPK-553803           Shenzhen            791   PORK FRONT FEET                               23800            1750   Dr. M Chaudary
002064-002066                        2/24/2017 MPK-553804           Shenzhen            791   PORK UNSCALDED TONGUES                        18240            1824   Dr. M Chaudary
                                                                                        791   PORK FRONT FEET                                3332             245
002068-002070                        2/24/2017 MPK-553805           Shenzhen            791   PORK HIND FEET                                18564            1365   Dr. M Chaudary
                                                                                        791   PORK FRONT FEET                                5236             385
002096-002098                        4/19/2017 MPK-553806           Shenzhen            791   PORK FRONT FEET                               23800            1750   Dr. M Chaudary
002100-002102, 7282-7296             4/19/2017 MPK-553807           Shenzhen            791   PORK FRONT FEET                               23800            1750   Dr. M Chaudary

                                                                                               2 of 3
                                           Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 8 of 34
                                                                                Lawson Certificates of Wholesomeness

                                                                                                                                               Marked
                                                                                     Est/Plant                                                 Weight       Number of
Bates Range                      Date               Certificate Number   Consignee   Number(s)        Product as Labeled                       (kgs)        Packages (cases) Inspector
002104-002106, 7298-7312                4/26/2017   MPK-553808           Shenzhen              244I   PORK NECKBONES                                  23805            1500 Dr. M Chaudary
002108-002110, 7314-7328                4/26/2017   MPK-553809           Shenzhen               791   PORK HIND FEET                                  23800            1750 Dr. M Chaudary
002112-002114                           4/26/2017   MPK-553810           Shenzhen               791   PORK FRONT FEET                                 23800            1750 Dr. M Chaudary
002116-002118, 7330-7344                 5/3/2017   MPK-553811           Shenzhen               791   PORK HIND FEET                                  23800            1750 Dr. M Chaudary
002120-002122, 7346-7360                 5/3/2017   MPK-553812           Shenzhen              244I   PORK NECKBONES                                  23805            1500 Dr. M Chaudary
002126-002128                           5/12/2017   MPK-553813           Shenzhen               717   FROZEN PORK SHOULDER PICNIC LONG HOCKS           3440              172 Dr. M Chaudary
                                                                                                717   FROZEN PORK HIND FEET                           10580            1058
                                                                                                717   FROZEN PORK FRONT FEET                           5010              501
006142-006156                           4/12/2016   MPK-554790           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006159-006161                           4/12/2016   MPK-554791           Shenzhen               717   FROZEN PORK NECKBONES                           23800            1750 Dr. Jesslyn Bryk-Lucy
006174-006188                           4/12/2016   MPK-554792           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006191-006193                           4/12/2016   MPK-554793           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006207-006209                           4/12/2016   MPK-554794           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006223-006225                           4/12/2016   MPK-554795           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006238-006252                           4/12/2016   MPK-554796           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006254-006268                           4/12/2016   MPK-554797           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006270-006284                           4/12/2016   MPK-554798           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006286-006300                           4/19/2016   MPK-554799           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006302-006316                           4/19/2016   MPK-554800           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006318-006332                           4/19/2016   MPK-554801           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006335-006337                           4/19/2016   MPK-554806           Shenzhen               717   FROZEN PORK NECKBONES                           23800            1750 Dr. Jesslyn Bryk-Lucy
006350-006364                           4/19/2016   MPK-554807           Shenzhen               717   FROZEN PORK NECKBONES                           23800            1750 Dr. Jesslyn Bryk-Lucy
006366-006380                           4/19/2016   MPK-554802           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006382-006396                           4/19/2016   MPK-554803           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006399-006401                           4/19/2016   MPK-554804           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006414-006428, 6430-6444                4/19/2016   MPK-554805           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006446-006460                           4/19/2016   MPK-554808           Shenzhen               717   FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006462-006476                           4/19/2016   MPK-554809           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006478-006492                           4/19/2016   MPK-554810           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006495-006497                           4/26/2016   MPK-554811           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006510-006524                           4/26/2016   MPK-554812           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006526-006540                           4/26/2016   MPK-554813           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006542-006556                           4/26/2016   MPK-554814           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006559-006561                           4/26/2016   MPK-554815           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. Jesslyn Bryk-Lucy
006577-006592                            5/4/2016   MPK-553726           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS           5180              259 Dr. M Chaudary
                                                                                                717   FROZEN PORK SHOULDER PICNIC LONG HOCKS          11040              552
                                                                                                717   FROZEN PORK FRONT FEET                           8750              875
006595-006597                            5/4/2016 MPK-553727             Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
006610-006625                            5/4/2016 MPK-554825             Shenzhen               717   FROZEN PORK NECKBONES                           17952            1320 Dr. M Chaudary
                                                                                                717   FROZEN PORK FRONT FEET                           7000              700
006627-006641                         5/4/2016      MPK-554824           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
006643-006657                         5/4/2016      MPK-554823           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
006659-006673                         5/4/2016      MPK-554822           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
006675-006689                        4/26/2016      MPK-554820           Shenzhen               717   FROZEN PORK FRONT FEET                          24000            2400 Dr. Jesslyn Bryk-Lucy
006691-006705                        4/26/2016      MPK-554819           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006707-006721                        4/26/2016      MPK-554818           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006723-006737                        4/26/2016      MPK-554817           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
006739-006753                        4/26/2016      MPK-554816           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. Jesslyn Bryk-Lucy
007013-007015, 7034-7036              8/3/2016      MPK-553761           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
7114-7116                           10/12/2016      MPK-553774           Shenzhen               717   FROZEN PORK HIND FEET                           24000            2400 Dr. M Chaudary
7130-7132                           10/12/2016      MPK-553775           Shenzhen           717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS          25000            1250 Dr. M Chaudary
007145-007147, 7170, 7178-7180      11/17/2016      MPK-553777           Shenzhen               413   FROZEN PORK SPARERIBS                         24886.9            1265 Dr. M Chaudary


                                                                                                       3 of 3
                                       Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 9 of 34
                                                                                        Lawson Bills of Lading

                                                                                                                                                          Gross
                       Date Laden on                                                              Intermediate                                            Weight      No. of
Bates Range            Board                Bill of Lading No.   Shipper            Consignee     Cosignee       Description                              (kgs)       Containers
392, 394, 396                   4/18/2017   COSU8014840990       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                         25242         1750
398, 5996, 7282                 4/19/2017   COSU8014841250       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                         25242         1750
400, 5998, 7298                 4/19/2017   COSU8014861680       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK NECKBONES                          25174         1500
402, 6000, 7314                 4/26/2017   COSU8014861690       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                          25242         1750
404, 6002                       4/26/2017   COSU8014892220       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                         25242         1750
406, 6004, 7346                  5/3/2017   COSU8014895070       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK NECKBONES                          25174         1500
000410-000411,
000413-000414                   5/10/2017 COSU8014971740         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                                       501
                                                                                                                 FROZEN PORK HIND FEET                                       1058
                                                                                                                 FROZEN PORK SHOULDER PICNIC LONG HOCKS                       172
                                                                                                                 Total                                        20253          1731
002072-002086, 5976,
5978, 7258                      2/22/2017 COSU8014591370         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                       25242          1750
                                                                                    Optimize
                                                                                    Integration
4136                           11/25/2015 COSU8012342506         Lawson Foods LLC   Group Inc     Hebe           FROZEN PORK HIND FEET                        26350          2400
4329, 4976                       3/2/2016 COSU8012629062         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG       26050          1250
5966, 5968, 7242                2/22/2017 COSU8014591350         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HOCKS                            22848          1584
005970-005971,
005973-005974, 7229             2/22/2017 COSU8014591360         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HOCKS                            12693           880
                                                                                                                 FROZEN PORK FRONT FEET                       10155           704
                                                                                                                 Total                                        22848          1584
5980, 5982                       3/1/2017 COSU8014636190         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                       25242          1750
005984-005985, 5987-
5988                             3/1/2017 COSU8014636200         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                        19689          1365
                                                                                                                 FROZEN PORK FRONT FEET                        5553           385
                                                                                                                 Total                                        25242          1750
005990-005991,
005993-005994                    3/1/2017 COSU8014636210         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK UNSCALDED TONGUES                19029          1824
                                                                                                                 FROZEN PORK FRONT FEET                        3534           245
                                                                                                                 Total                                        22563          2069
6006, 7330                       5/3/2017 COSU8014915340         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                        25242          1750
006044-006045, 6610              5/4/2016 COSU8012786790         Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK NECKBONES                        19030          1320
                                                                                                                 FROZEN PORK FRONT FEET                        7477           700
                                                                                                                 Total                                        26507          2020
6047, 6723                       5/4/2016   COSU8012786791       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050          1250
6049, 6739                       5/4/2016   COSU8012786792       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050          1250
6051, 6627                       5/4/2016   COSU8012790330       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                        25637          2400
6053, 6691                       5/4/2016   COSU8012790331       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050          1250
6055, 6707                       5/4/2016   COSU8012790332       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050          1250
6057, 6675                       5/4/2016   COSU8012790333       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK FRONT FEET                       25637          2400
6059, 6594-6608                 5/11/2016   COSU8012790334       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                        25637          2400
6061, 6659                       5/4/2016   COSU8012790335       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                        25637          2400
6063, 6643                       5/4/2016   COSU8012790336       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK HIND FEET                        25637          2400
006065-006066, 6577             5/11/2016   COSU8012790337       Lawson Foods LLC   Shenzhen      Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS        5398           259
                                                                                                                 FROZEN PORK SHOULDER PICNIC LONG HOCKS       11504           552
                                                                                                                 FROZEN PORK FRONT FEET                        9347           875




                                                                                                  1 of 2
                                Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 10 of 34
                                                                               Lawson Bills of Lading

                                                                                                                                                Gross
                Date Laden on                                                           Intermediate                                            Weight      No. of
Bates Range     Board               Bill of Lading No.   Shipper            Consignee   Cosignee       Description                              (kgs)       Containers
                                                                                                       Total                                          26249         1686
6142                    4/20/2016   COSU8012745296       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
006158-006172           4/20/2016   COSU8012757621       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25229         1750
6174                    4/20/2016   COSU8012745297       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
006190-006204           4/20/2016   COSU8012745298       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
006206-006220           4/20/2016   COSU8012745299       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
006222-006236           4/20/2016   COSU8012757620       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6238                    4/20/2016   COSU8012757622       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6254                    4/20/2016   COSU8012757623       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400
6270                    4/20/2016   COSU8012757624       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
6286                    4/20/2016   COSU8012757625       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400
6302                    4/20/2016   COSU8012757626       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6318                    4/20/2016   COSU8012757627       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
006334-006348           4/20/2016   COSU8012757628       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25229         1750
6350                    4/20/2016   COSU8012757612       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25229         1750
6366                    4/27/2016   COSU8012757629       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6382                    4/27/2016   COSU8012762930       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
006398-006412           4/27/2016   COSU8012757611       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
6414, 6430              4/27/2016   COSU8012757610       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6446                    4/27/2016   COSU8012757613       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6462                    4/27/2016   COSU8012762931       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400
6478                    4/27/2016   COSU8012762932       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637         2400
006494-006508           4/27/2016   COSU8012762933       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400
6510                    4/27/2016   COSU8012762934       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400
6526                    4/27/2016   COSU8012762935       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050         1250
6542                    4/27/2016   COSU8012762936       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400
006558-006572           4/27/2016   COSU8012762937       Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637         2400




                                                                                        2 of 2
                                      Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 11 of 34
                                                                             Lawson Dock Receipts

              Date (from
              document                                                               Intermediate                                            Gross        Number of
Bates Range   metadata)             Booking Number Shipper               Consignee   Consignee      Description                              Weight (kgs) Packages
4011                       5/4/2017       8014971740 Lawson Foods LLC    Shenzhen    Hebe           FROZEN PORK FRONT FEET                           5352       501
                                                                                                    FROZEN PORK HIND FEET                           11302      1058
                                                                                                    FROZEN PORK SHOULDER PICNIC LONG HOCKS           3599       172
                                                                                                    Total                                           20253      1731
4013                       4/6/2017      8014840990 Lawson Foods LLC     Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25242      1750
4014                       4/6/2017      8014841250 Lawson Foods LLC     Shenzhen    Hebe           FROZEN PORK FRONT FEET                           6347       440
                                                                                                    FROZEN PORK HAM HOCKS                           19614       840
                                                                                                    Total                                           25961      1280
4038                   4/19/2017         8014861690   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25242      1750
4039                   4/19/2017         8014892220   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25242      1750
4045, 5017             2/23/2017         8014636190   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25242      1750
4046, 5019             2/23/2017         8014636210   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK UNSCALDED TONGUES                   19029      1824
                                                                                                    FROZEN PORK FRONT FEET                           3534       245
                                                                                                    Total                                           22563      2069
4048                   2/18/2016         8012616362   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4049                   2/18/2016         8012636741   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4050                   2/18/2016         8012636742   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          22848      1584
4051                   2/18/2016         8012616360   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4052                   2/18/2016         8012616361   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4064                   4/12/2017         8014841250   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25242      1750
4065                   4/12/2017         8014861680   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25174      1500
4086                   2/15/2017         8014591350   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HOCKS                               22848      1584
4087                   2/15/2017         8014591360   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HOCKS                               12693       880
                                                                                                    FROZEN PORK FRONT FEET                          10155       704
                                                                                                    Total                                           22848      1584
4088                   2/15/2017         8014591370   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25242      1750
4090                   4/27/2017         8014895070   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25174      1500
4091                   4/27/2017         8014915340   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25242      1750
4111                   2/23/2016         8012629060   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4112                   2/23/2016         8012629061   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG           5648       271
                                                                                                    FROZEN PORK FRONT FEET                          15492      1074
                                                                                                    Total                                           21140      1345
4113                   2/23/2016         8012629062   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4114                   2/23/2016         8012629063   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4115                   2/23/2016         8012629064   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4116                   2/23/2016         8012629064   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          20944      1005
4117                   2/23/2016         8012616361   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4118                   2/23/2016         8012616362   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4120                    2/9/2016         8012623641   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4121                    2/9/2016         8012623642   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4122                    2/9/2016         8012623643   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4123                    2/9/2016         8012623644   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4124                    2/9/2016         8012623645   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4125                    2/9/2016         8012623646   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400



                                                                                      1 of 6
                                      Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 12 of 34
                                                                                Lawson Dock Receipts

              Date (from
              document                                                                  Intermediate                                            Gross        Number of
Bates Range   metadata)               Booking Number     Shipper            Consignee   Consignee      Description                              Weight (kgs) Packages
4126                       2/9/2016         8012623647   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4127                       2/9/2016         8012636740   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4128                       2/9/2016         8012604030   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4129                       2/9/2016         8012604031   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4130                       2/9/2016         8012604046   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          12819      1200
                                                                                                       FROZEN PORK FRONT FEET                           8092       561
                                                                                                       Total                                           20911      1761
4131                       2/9/2016        8012623640    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4140, 4233                 2/3/2016        8012604041    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          22848      1584
4149                      4/20/2016        8012762930    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4150                      4/20/2016        8012762931    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4151                      4/20/2016        8012762932    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4152                      4/20/2016        8012762933    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4153                      4/20/2016        8012762934    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4154                      4/20/2016        8012762935    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4155                      4/20/2016        8012757610    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4156                      4/20/2016        8012757611    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4157                      4/20/2016        8012757613    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4158                      4/20/2016        8012757629    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4160                      2/29/2016        8012643391    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          22848      1584
4161                      2/29/2016        8012643392    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           22848      1584
4162                      2/29/2016        8012643390    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          16097      1116
                                                                                                       FROZEN PORK HIND FEET                            6751       468
                                                                                                       Total                                           22848      1584
4164, 5064                 5/3/2016        8012790334 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4165, 5065                 5/3/2016        8012790337 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS           5398       259
                                                                                                       FROZEN PORK SHOULDER PICNIC LONG HOCKS          11504       552
                                                                                                       FROZEN PORK FRONT FEET                           9347       875
                                                                                                       Total                                           26249      1686
4167                      4/14/2016        8012757620    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4168                      4/14/2016        8012757621    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4169                      4/14/2016        8012757622    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4170                      4/14/2016        8012757623    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4171                      4/14/2016        8012757624    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4172                      4/14/2016        8012757625    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4173                      4/14/2016        8012757626    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4174                      4/14/2016        8012757628    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4175          4/14/0216                    8012745296    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4176                      4/14/2016        8012745297    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4177                      4/14/2016        8012745298    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4178                      4/14/2016        8012745299    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4179                      4/14/2016        8012757612    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4188                       4/7/2016        8012745290    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4189                       4/7/2016        8012745291    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400



                                                                                         2 of 6
                                      Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 13 of 34
                                                                                Lawson Dock Receipts

              Date (from
              document                                                                  Intermediate                                            Gross        Number of
Bates Range   metadata)               Booking Number     Shipper            Consignee   Consignee      Description                              Weight (kgs) Packages
4190                    4/7/2016            8012745292   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4191                    4/7/2016            8012745293   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4192                    4/7/2016            8012745294   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4193                    4/7/2016            8012679438   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4194                    4/7/2016            8012679439   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4196                   4/28/2016            8012790330   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4197                   4/28/2016            8012790331   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4198                   4/28/2016            8012790332   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4199                   4/28/2016            8012790333   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4200                   4/28/2016            8012790335   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4201                   4/28/2016            8012790336   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4202                   4/28/2016            8012786790   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           19030      1320
                                                                                                       FROZEN PORK FRONT FEET                           7477       700
                                                                                                       Total                                           26507      2020
4203                   4/28/2016           8012786791    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4204                   4/28/2016           8012786792    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4208                    3/9/2016           8012662480    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4209                    3/9/2016           8012662481    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4210                    3/9/2016           8012662482    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          19228      1800
                                                                                                       FROZEN PORK HIND FEET                            6409       600
                                                                                                       Total                                           25637      2400
4211                       3/9/2016        8012662483 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK HIND FEET                            9347       648
                                                                                                       FROZEN PORK HIND FEET                           14966      1401
                                                                                                       Total                                           24313      2409
4212                       3/9/2016        8012662484    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4213                       3/9/2016        8012662485    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4214                       3/9/2016        8012662486    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4215                       3/9/2016        8012643393    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          19228      1800
                                                                                                       FROZEN PORK FRONT FEET                           6409       600
                                                                                                       Total                                           25637      2400
4220                   1/19/2016           8012452461    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4221                   1/19/2016           8012452462    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4222                   1/19/2016           8012452463    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4223                   1/19/2016           8012452464    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4224                   1/19/2016           8012452465    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4225                   1/19/2016           8012408119    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4226                   1/19/2016           8012452460    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4234                    2/3/2016           8012604042    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4235                    2/3/2016           8012604043    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          22848      1584
4236                    2/3/2016           8012604044    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4237                    2/3/2016           8012604045    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4238                    2/3/2016           8012604046    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4239                    2/3/2016           8012604047    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4240                    2/3/2016           8012604048    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400



                                                                                         3 of 6
                                   Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 14 of 34
                                                                             Lawson Dock Receipts

              Date (from
              document                                                               Intermediate                                            Gross        Number of
Bates Range   metadata)            Booking Number     Shipper            Consignee   Consignee      Description                              Weight (kgs) Packages
4241                    2/3/2016         8012604049   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4242                    2/3/2016         8012604030   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4243                    2/3/2016         8012604031   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4244                    2/3/2016         8012604040   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          22848      1584
4266                   3/17/2016         8012674740   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4267                   3/17/2016         8012674741   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4268                   3/17/2016         8012674742   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4269                   3/17/2016         8012674744   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4270                   3/17/2016         8012674746   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4271                   3/17/2016         8012674747   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4272                   3/17/2016         8012674693   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4273                   3/17/2016         8012674694   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4274                   3/17/2016         8012674695   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4275                   3/17/2016         8012674697   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4277                   3/18/2016         8012674743   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           19313      1808
                                                                                                    FROZEN PORK HIND FEET                            6324       592
                                                                                                    Total                                           25637      2400
4278                   3/18/2016        8012674745 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK NECKBONES                           19289      1338
                                                                                                    FROZEN PORK HIND FEET                            6399       599
                                                                                                    Total                                           25688      1937
4279                   3/18/2016        8012674692    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4280                   3/18/2016        8012674698    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4281                   3/18/2016        8012674748    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4282                   3/18/2016        8012674749    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           11894       825
                                                                                                    FROZEN PORK SHOULDER PICNIC LONG HOCKS          14359       689
                                                                                                    Total                                           26253      1514
4283                   3/18/2016        8012674690    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4284                   3/18/2016        8012674691    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4285                   3/18/2016        8012674696    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4286                   3/18/2016        8012674699    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4288                   3/21/2016        8012679420    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4289                   3/21/2016        8012679421    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4290                   3/21/2016        8012679422    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4291                   3/21/2016        8012679423    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4292                   3/21/2016        8012679424    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4293                   3/21/2016        8012679430    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4294                   3/21/2016        8012679431    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
4296                   3/21/2016        8012679432    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4297                   3/21/2016        8012679433    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4298                   3/21/2016        8012679434    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4299                   3/21/2016        8012679436    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4300                   3/21/2016        8012679435    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
4302                   3/22/2016        8012679437    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229      1750
4742                   1/26/2016        8012495961    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400



                                                                                      4 of 6
                                  Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 15 of 34
                                                                           Lawson Dock Receipts

              Date (from
              document                                                             Intermediate                                            Gross        Number of
Bates Range   metadata)          Booking Number     Shipper            Consignee   Consignee      Description                              Weight (kgs) Packages
4743                   1/26/2016       8012495962   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4744                   1/26/2016       8012495963   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4745                   1/26/2016       8012495964   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4746                   1/26/2016       8012495965   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4747                   1/26/2016       8012495966   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4748                   1/26/2016       8012495980   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4749                   1/26/2016       8012495960   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4754                   1/13/2016       8012408111   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4755                   1/13/2016       8012408112   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4756                   1/13/2016       8012408113   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4757                   1/13/2016       8012408114   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4758                   1/13/2016       8012408115   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4759                   1/13/2016       8012408116   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4760                   1/13/2016       8012408117   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
4761                   1/13/2016       8012408110   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4968                   1/18/2016       8012408119   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
4970                   2/25/2016       8012616361   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG           5648       271
                                                                                                  FROZEN PORK FRONT FEET                          15492      1074
                                                                                                  Total                                           21140      1345
4971                  2/25/2016       8012629061 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          26050      1250
4978                  2/25/2016       8012648750 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          21382      1026
5018                  2/23/2017       8014636210 Lawson Foods LLC      Shenzhen    Hebe           FROZEN PORK HIND FEET                           19689      1365
                                                                                                  FROZEN PORK FRONT FEET                           5553       385
                                                                                                  Total                                           25242      1750
5032                  2/23/2016       8012648750    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          20944      1005
5061                  4/20/2016       8012762936    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5062                  4/20/2016       8012762937    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5067                  4/15/2016       8012757627    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
5068                  4/15/2016       8012757629    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
5070, 5075             4/8/2016       8012745295    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050      1250
5093                  3/10/2016       8012662487    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5094                  3/10/2016       8012662488    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5095                  3/10/2016       8012662489    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5121                  1/21/2016       8012452450    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5122                  1/21/2016       8012452467    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5123                  1/21/2016       8012452468    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
5124                  1/21/2016       8012452469    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5125                  1/21/2016       8012452466    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637      2400
5267                  1/28/2016       8012495963    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5268                  1/28/2016       8012495964    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5269                  1/28/2016       8012495965    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5270                  1/28/2016       8012495966    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5271, 5283            1/28/2016       8012495967    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5272, 5281            1/28/2016       8012495968    Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250



                                                                                    5 of 6
                                Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 16 of 34
                                                                           Lawson Dock Receipts

              Date (from
              document                                                             Intermediate                                            Gross        Number of
Bates Range   metadata)          Booking Number     Shipper            Consignee   Consignee      Description                              Weight (kgs) Packages
5273, 5282             1/28/2016       8012495969   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5274                   1/28/2016       8012495980   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5275, 5284             1/28/2016       8012495950   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5276                   1/28/2016       8012495960   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5277                   1/28/2016       8012495961   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637      2400
5278                   1/28/2016       8012495962   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5286                   1/14/2016       8012495967   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250
5287                   1/14/2016       8012408119   Lawson Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC HOCKS LONG          25850      1250




                                                                                    6 of 6
                                        Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 17 of 34
                                                                                         Lawson Bill of Lading Instructions


Bates Range   Date       Booking Number      Shipper            Consignee                        Intermediate Consignee   Description                                 Gross Weight (kg) Number of Packages
204            4/12/2017        8014841250   Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                    25242               1750
206            4/12/2017        8014861680   Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                    25174               1500
222             5/4/2017        8014971740   Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                     5352                501
                                                                                                                          FROZEN PORK HIND FEET                                     11302               1058
                                                                                                                          FROZEN PORK SHOULDER PICNIC LONG HOCKS                     3599                172
                                                                                                                                                               Total:               20253               1731
4306          2/11/2016        8012604030 Lawson Foods LLC      Shenzhen Liaoji Trade Co. Ltd. Hebe                       FROZEN PORK HIND FEET                                     25637               2400
4308          2/11/2016        8012604031 Lawson Foods LLC      Shenzhen Liaoji Trade Co. Ltd. Hebe                       FROZEN PORK HIND FEET                                     25637               2400
4310, 4620,
4622, 4626,
4628          2/11/2016        8012604046 Lawson Foods LLC      Shenzhen Liaoji Trade Co. Ltd. Hebe                       FROZEN PORK FRONT FEET                                   12819                1200
                                                                                                                          FROZEN PORK FRONT FEET                                    8092                 561
                                                                                                                                                               Total:              20911                1761
4312          2/11/2016        8012623640    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK HIND FEET                                    25637                2400
4314          2/11/2016        8012623641    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK SHOULDER PICNIC LONG HOCKS                   26050                1250
4316          2/11/2016        8012623642    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK SHOULDER PICNIC LONG HOCKS                   26050                1250
4318          2/11/2016        8012623643    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK HIND FEET                                    25637                2400
4320          2/11/2016        8012623644    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25637                2400
4322          2/11/2016        8012623645    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25637                2400
4324          2/11/2016        8012623646    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25637                2400
4326          2/11/2016        8012623647    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25637                2400
4328           3/8/2016        8012629062    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK SHOULDER PICNIC LONG HOCKS                   26050                1250
4331          2/11/2016        8012636740    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK SHOULDER PICNIC LONG HOCKS                   26050                1250
4975          3/21/2016        8012629062    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK SHOULDER PICNIC LONG HOCKS                   26050                1250
5661          3/30/2016        8012679436    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25637                2400
5695          2/23/2017       80143636190    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25242                1750
5696          2/23/2017        8014636200    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK HIND FEET                                    19689                1365
                                                                                                                          FROZEN PORK FRONT FEET                                    5553                 385
                                                                                                                          Total:                                                   25242                1750
5697          2/23/2017        8014636210 Lawson Foods LLC      Shenzhen Liaoji Trade Co. Ltd. Hebe                       FROZEN PORK UNSCALDED TONGUES                            19029                1824
                                                                                                                          FROZEN PORK FRONT FEET                                    3534                 245
                                                                                                                          Total:                                                   22563                2069
5699           4/6/2017        8014840990 Lawson Foods LLC      Shenzhen Liaoji Trade Co. Ltd. Hebe                       FROZEN PORK FRONT FEET                                   25242                1750
5700           4/6/2017        8014841250 Lawson Foods LLC      Shenzhen Liaoji Trade Co. Ltd. Hebe                       FROZEN PORK FRONT FEET                                    6347                 440
                                                                                                                          FROZEN PORK HAM HOCKS                                    19614                 840
                                                                                                                          Total:                                                   25961                1280
5716          4/20/2017        8014892220    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK FRONT FEET                                   25242                1750
5717          4/20/2017        8014861690    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK HIND FEET                                    25242                1750
5729          4/27/2017        8014895070    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK NECKBONES                                    25174                1500
5730          4/27/2017        8014915340    Lawson Foods LLC   Shenzhen Liaoji Trade Co. Ltd.   Hebe                     FROZEN PORK HIND FEET                                    25242                1750




                                                                                                              1 of 1
Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 18 of 34
                             Lawson LK Invoices

Bates Range   Date                         Inv #           CONT #
228           Statement Date: 10/1/2015
                                 7/31/2015         19242   GESU9547225
                                  8/6/2015         19309   SZLU9040141
                                 8/13/2015         19365   SZLU9141471
                                 8/27/2015         19499   TTNU8074559
                                  9/3/2015         19643   CXRU1544880
                                  9/9/2015         19644   TRIU8923898
                                 9/16/2015         19720   TEMU9328681
                                 9/25/2015         19710   MSCU3588595
2470                             6/23/2016         21851   SZLU9017542-40RQ
                                                           TRIU8877508-40RQ
                                                           SZLU9050577-40RQ
2471-2472                       6/21/2016          21850   CBHU2976610-40HR
                                                           TTNU8331575-40HR
                                                           SZLU9682922-40HR
2474-2476                       6/28/2016          21896   CBHU2805834-40RQ
                                                           TEMU9323078-40RQ
                                                           CCLU8613504-40RQ
                                                           BMOU9500020-40RQ
                                                           TEMU9306851-40RQ
                                                           CCLU8616566-40RQ
2478-2481                        7/1/2016          21942   TGHU9995428-40RQ
                                                           TRIU8794661-40RQ
                                                           GESU9550471-40RQ
                                                           TTNU8074414-40RQ
                                                           SZLU9689085-40RQ
                                                           CCLU8617650-40RQ
                                                           BMOU9500420-40RQ
                                                           BMOU9755930-40RQ
2483-2484                       7/15/2016          22069   CXRU1343289-40HQ
                                                           TRIU8793557-40HQ
                                                           CBHU2991805-40HQ
                                                           DFOU6135722-40RQ
                                                           CBHU2816130-40RQ
2485-2487                        7/8/2016          22050   SZLU9660651-40RQ
                                                           SZLU9679981-40RQ
                                                           TEMU9411760-40RQ
                                                           DFOU6116846-40RQ
                                                           SZLU9688480-40RQ
                                                           GESU9549249-40RQ
                                                           CXRU1487711-40RQ
2489-2490                       7/26/2016          22126   CBHU2824367-40RQ
                                                           CXRU1494217-40RQ
                                                           TRIU8075354-40RQ
2492-2493                       7/30/2016          22179   CBHU2830694-40RQ
                                                           CBHU2828193-40RQ

                                      1 of 5
Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 19 of 34
                             Lawson LK Invoices

Bates Range   Date                           Inv #           CONT #
                                                             TEMU9292064-40RQ
2495                            8/10/2016            22220   TRIU8075518-40RQ
2496-2497                        8/8/2016            22219   CXRU1353760-40RQ
                                                             CBHU2823400-40RQ
                                                             SZLU9668328-40RQ
2499                           11/15/2016            22948   TGHU9995834-40RQ
                                                             CBHU2833733-40RQ
2500-2501                      11/14/2016            22949   CAIU3077760-20ST
2503-2504                      11/18/2016            23005   CBHU2824156-40RQ
                                                             CXRU1498932-40RQ
                                                             CXRU1544513-40RQ
                                                             DFOU6124501-40RQ
                                                             CXRU1594556
2506-2507                       12/2/2016            23066   MEDU2098476-20ST
2508-2510                      11/21/2016            23065   CCLU8588063-40RQ
                                                             DFOU6157634-40RQ
                                                             TEMU9146820-40RQ
                                                             DFOU6136610-40RQ
                                                             CCLU8578039-40RQ
                                                             CXRU1507422-40RQ
2512-2515                      12/12/2016            23195   TEMU9328017-40RQ
                                                             TEMU9309613-40RQ
                                                             BMOU9787394-40RQ
                                                             CBHU2820741-40RQ
                                                             SZLU9692746-40RQ
                                                             CBHU2836901-40RQ
                                                             SZLU9219522-40RQ
                                                             GESU9549700-40RQ
2517                           12/19/2016            23203   CXRU1355844-40RQ
                                                             TEMU9290879-40RQ
2537          Statement Date: 8/30/2016
                                 6/21/2016           21850 CBHU2976610-40HR
                                                           TTNU8331575-40HR
                                                           SZLU9682922-40HR
                                6/23/2016            21851 SZLU9017542-40RQ
                                                           TRIU8877508-40RQ
                                                           SZLU9050577-40RQ
                                6/28/2016            21896 CBHU2805834-40RQ
                                                           TEMU9323078-40RQ
                                                           CCLU8613504-40RQ
                                                           BMOU9500020-40RQ
                                                           TEMU9306851-40RQ
                                                           CCLU8616566-40RQ
                                 7/1/2016            21942 TGHU9995428-40RQ
                                                           TRIU8794661-40RQ
                                                           GESU9550471-40RQ

                                      2 of 5
Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 20 of 34
                             Lawson LK Invoices

Bates Range   Date                           Inv #           CONT #
                                                             TTNU8074414-40RQ
                                                             SZLU9689085-40RQ
                                                             CCLU8617650-40RQ
                                                             BMOU9500420-40RQ
                                                             BMOU9755930-40RQ
                                 7/8/2016            22050   SZLU9660651-40RQ
                                                             SZLU9679981-40RQ
                                                             TEMU9411760-40RQ
                                                             DFOU6116846-40RQ
                                                             SZLU9688480-40RQ
                                                             GESU9549249-40RQ
                                                             CXRU1487711-40RQ
                                7/15/2016            22069   CXRU1343289-40HQ
                                                             TRIU8793557-40HQ
                                                             CBHU2991805-40HQ
                                                             DFOU6135722-40RQ
                                                             CBHU2816130-40RQ
                                7/26/2016            22126   TRIU8075354-40RQ
                                                             CXRU1494217-40RQ
                                                             CBHU2824367-40RQ
                                7/30/2016            22179   TEMU9292064-40RQ
                                                             CBHU2828193-40RQ
                                                             CBHU2830694-40RQ
                                 8/8/2016            22219   SZLU9668328-40RQ
                                                             CBHU2823400-40RQ
                                                             CXRU1353760-40RQ
                                 8/10/2016           22220   TRIU8075518-40RQ
3976          Statement Date: 8/9/2016
                                 6/21/2016           21850 CBHU2976610-40HR
                                                           TTNU8331575-40HR
                                                           SZLU9682922-40HR
                                6/23/2016            21851 SZLU9017542-40RQ
                                                           TRIU8877508-40RQ
                                                           SZLU9050577-40RQ
                                6/28/2016            21896 CBHU2805834-40RQ
                                                           TEMU9323078-40RQ
                                                           CCLU8613504-40RQ
                                                           BMOU9500020-40RQ
                                                           TEMU9306851-40RQ
                                                           CCLU8616566-40RQ
                                 7/1/2016            21942 TGHU9995428-40RQ
                                                           TRIU8794661-40RQ
                                                           GESU9550471-40RQ
                                                           TTNU8074414-40RQ
                                                           SZLU9689085-40RQ
                                                           CCLU8617650-40RQ

                                      3 of 5
Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 21 of 34
                             Lawson LK Invoices

Bates Range   Date                           Inv #           CONT #
                                                             BMOU9500420-40RQ
                                                             BMOU9755930-40RQ
                                 7/8/2016            22050   SZLU9660651-40RQ
                                                             SZLU9679981-40RQ
                                                             TEMU9411760-40RQ
                                                             DFOU6116846-40RQ
                                                             SZLU9688480-40RQ
                                                             GESU9549249-40RQ
                                                             CXRU1487711-40RQ
                                7/15/2016            22069   CXRU1343289-40HQ
                                                             TRIU8793557-40HQ
                                                             CBHU2991805-40HQ
                                                             DFOU6135722-40RQ
                                                             CBHU2816130-40RQ
                                7/26/2016            22126   TRIU8075354-40RQ
                                                             CXRU1494217-40RQ
                                                             CBHU2824367-40RQ
                                7/30/2016            22179   TEMU9292064-40RQ
                                                             CBHU2828193-40RQ
                                                             CBHU2830694-40RQ
7466                             4/3/2017            23973   DFOU6117230-40HR
7468                            8/29/2016            22396   TEMU9113003-40RQ
                                                             TRIU8791240-40RQ
7478                             1/3/2017            23329   CCLU8572940-40RQ
7480-7481                       1/13/2017            23465   CCLU8572940-40HR
7483-7484                       2/10/2017            23670   TCLU1061380-40HR
                                                             SZLU9672610-40HR
                                                             TEMU9328151
7486-7487                       2/17/2017            23722   CBHU2818317-40HR
                                                             CCLU8572642-40HR
                                                             CXRU1499081-40HR
7489-7493                        4/5/2017            24005   BMOU9508416-40HR
                                                             SEGU9451719-40HR
7495-7499                       4/18/2017            24043   TTNU8575118-40HR
                                                             TEMU9353489-40HR
7501                            4/25/2017            24081   TEMU9473669-40HR
                                                             TEMU9562046-40HR
7503-7505                         5/2/2017           24145   DFOU6159236-40HR
7616-7617                       11/13/2017           23465   CCLU8572940-40HR
7674          Statement Date: 7/27/2016
                                 6/21/2016           21850 CBHU2976610-40HR
                                                           TTNU8331575-40HR
                                                           SZLU9682922-40HR
                                6/23/2016            21851 SZLU9017542-40RQ
                                                           TRIU8877508-40RQ
                                                           SZLU9050577-40RQ

                                      4 of 5
Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 22 of 34
                             Lawson LK Invoices

Bates Range   Date                           Inv #         CONT #
                                6/28/2016            21896 CBHU2805834-40RQ
                                                           TEMU9323078-40RQ
                                                           CCLU8613504-40RQ
                                                           BMOU9500020-40RQ
                                                           TEMU9306851-40RQ
                                                           CCLU8616566-40RQ
                                 7/1/2016            21942 TGHU9995428-40RQ
                                                           TRIU8794661-40RQ
                                                           GESU9550471-40RQ
                                                           TTNU8074414-40RQ
                                                           SZLU9689085-40RQ
                                                           CCLU8617650-40RQ
                                                           BMOU9500420-40RQ
                                                           BMOU9755930-40RQ
                                 7/8/2016            22050 SZLU9660651-40RQ
                                                           SZLU9679981-40RQ
                                                           TEMU9411760-40RQ
                                                           DFOU6116846-40RQ
                                                           SZLU9688480-40RQ
                                                           GESU9549249-40RQ
                                                           CXRU1487711-40RQ
                                7/15/2016            22069 CXRU1343289-40HQ
                                                           TRIU8793557-40HQ
                                                           CBHU2991805-40HQ
                                                           DFOU6135722-40RQ
                                                           CBHU2816130-40RQ
7845          Statement Date: 6/14/2017
                                  4/3/2017           23973 DFOU6117230-40HR
                                  4/5/2017           24005 BMOU9508416-40HR
                                 4/18/2017           24043 TTNU8575118-40HR
                                                           TEMU9353489-40HR
                                4/25/2017            24081 TEMU9473669-40HR
                                                           TEMU9562046-40HR
                                 5/2/2017            24145 DFOU6159236-40HR




                                      5 of 5
                                   Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 23 of 34
                                                                         Lawson Shenzhen Invoices

Bates Range         Date           Certificate Number   Booking Number       Plant Number Product                                    Weight (kgs)     Cartons
2040, 4816, 7247,
7251                   2/20/2017 MPK-553800                    8014591350           13597 FROZEN PORK HOCKS                                 21542.4        1584
2041, 4817, 7231,
7235                   2/20/2017 MPK-553801                    8014591360           31965 FROZEN PORK FRONT FEET                             9574.4         704
                                                                                    13597 FROZEN PORK HOCKS                                  11968          880
                                                                                          Total                                             21542.4        1584
2042, 2077, 2081,
4818, 7267, 7263       2/20/2017 MPK-553802                    8014591370             791   PORK FRONT FEET                                   23800        1750
2044, 4007, 4349       2/27/2017 MPK-553803                    8014636190             791   PORK FRONT FEET                                   23800        1750
2045, 4008, 4350       2/27/2017 MPK-553804                    8014636210             791   PORK UNSCALDED TONGUES                            18240        1824
                                                                                      791   PORK FRONT FEET                                    3332         245
                                                                                            Total                                             21572        2069
2046, 4009, 4351       2/27/2017 MPK-553805                    8014636200             791   PORK HIND FEET                                    18564        1365
                                                                                      791   PORK FRONT FEET                                   52326         385
                                                                                            Total                                             23800        1750
2124, 4828                 5/8/2017 MPK-553813                 8014971740             717   FROZEN PORK SHOULDER PICNIC LONG HOCKS             3440         172
                                                                                      717   FROZEN PORK HIND FEET                             10580        1058
                                                                                      717   FROZEN PORK FRONT FEET                             5010         501
                                                                                            Total                                             19030        1731
4599, 6355, 6359       4/18/2016   MPK-554807                  8012757612             717   FROZEN PORK NECKBONES                             23800        1750
4600, 6339, 6343       4/18/2016   MPK-554806                  8012757628             717   FROZEN PORK NECKBONES                             23800        1750
4601, 6323, 6327       4/18/2016   MPK-554801                  8012757627          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000        1250
4602, 6307, 6311       4/18/2016   MPK-554800                  8012757626          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000        1250
4603, 6291, 6295       4/18/2016   MPK-554799                  8012757625             717   FROZEN PORK HIND FEET                             24000        2400
4604, 6275, 6279       4/18/2016   MPK-554798                  8012757624             717   FROZEN PORK FRONT FEET                            24000        2400
4605, 6259, 6263       4/18/2016   MPK-554797                  8012757623             717   FROZEN PORK HIND FEET                             24000        2400
4606, 6243, 6247       4/18/2016   MPK-554796                  8012757622          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000        1250
4607, 6227, 6231       4/18/2016   MPK-554795                  8012757620          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000        1250
4608, 6211, 6215       4/18/2016   MPK-554794                  8012745299             717   FROZEN PORK FRONT FEET                            24000        2400
4609, 6195, 6199       4/18/2016   MPK-554793                  8012745298             717   FROZEN PORK FRONT FEET                            24000        2400
4610, 6179, 6183       4/18/2016   MPK-554792                  8012745297             717   FROZEN PORK FRONT FEET                            24000        2400
4611, 6163, 6167       4/18/2016   MPK-554791                  8012757621             717   FROZEN PORK NECKBONES                             23800        1750
4612, 6147, 6151       4/18/2016   MPK-554790                  8012745296          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000        1250
4630                   1/28/2016   MPK-554690                  8012452469             717   FROZEN PORK HIND FEET                             24000        2400
4631                   1/28/2016   MPK-554689                  8012452450             717   FROZEN PORK HIND FEET                             24000        2400
4632                   1/21/2016   MPK-554688                  8012452467             717   FROZEN PORK HIND FEET                             24000        2400
4633                   1/21/2016   MPK-554687                  8012452468             717   32047 PORK FRONT FEET                             12000        1200
                                                                                   717CR    32047 PORK FRONT FEET                             12000        1200
                                                                                            Total                                             24000        2400
4634                   1/21/2016   MPK-554686                  8012452466             717   32047 PORK FRONT FEET                             24000        2400
4635                   1/21/2016   MPK-554685                  8012452465          717CR    32047 PORK FRONT FEET                             24000        2400
4636                   1/18/2016   MPK-554684                  8012452463          717CR    32044 PORK SHOULDER PICNIC HOCKS LONG             25000        1250
4637                   1/18/2016   MPK-554683                  8012452462             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000        1250



                                                                                   1 of 5
                                    Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 24 of 34
                                                                         Lawson Shenzhen Invoices

Bates Range         Date            Certificate Number   Booking Number       Plant Number    Product                                  Weight (kgs)   Cartons
4638                   1/18/2016    MPK-554682                   8012452461             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4639                   1/18/2016    MPK-554681                   8012452464          717CR    32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4640                   1/18/2016    MPK-554680                   8012452460             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4641                   1/15/2016    MPK-554679                   8012408119             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4649                     2/9/2016   MPK-554723                   8012636740          717CR    32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4650                     2/9/2016   MPK-554722                   8012623640             717   FROZEN PORK HIND FEET                             24000      2400
4651                     2/9/2016   MPK-554721                   8012623647             717   FROZEN PORK HIND FEET                             24000      2400
4652                     2/9/2016   MPK-554720                   8012623644             717   FROZEN PORK HIND FEET                             24000      2400
4653                     2/9/2016   MPK-554719                   8012623645             717   FROZEN PORK HIND FEET                             24000      2400
4654                     2/9/2016   MPK-554718                   8012623643             717   32047 PORK FRONT FEET                             24000      2400
4655                     2/9/2016   MPK-554717                   8012623641             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4656                     2/9/2016   MPK-554716                   8012623642             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4657                     2/9/2016   MPK-554715                   8012604046          717CR    PORK FRONT FEET                                   12000      1200
                                                                                      31965   PORK FRONT FEET                                  7629.6       561
                                                                                              Total                                           19629.6      1761
4658                    2/9/2016    MPK-554706                  8012623646             717    FROZEN PORK HIND FEET                             24000      2400
4659                    2/9/2016    MPK-554705                  8012604030             717    FROZEN PORK HIND FEET                             24000      2400
4660                    2/9/2016    MPK-554704                  8012604031          717CR     FROZEN PORK HIND FEET                             24000      2400
4662                    3/2/2016    MPK-554735                  8012643391           31965    PORK FRONT FEET                                 21542.4      1584
4663                    3/2/2016    MPK-554736                  8012643392           31965    PORK HIND FEET                                  21542.4      1584
4664                    3/2/2016    MPK-554737                  8012643390           31965    PORK FRONT FEET                                 15177.6      1116
                                                                                     31965    PORK HIND FEET                                   6364.8       468
                                                                                              Total                                           21542.4      1584
4676, 6616, 6620        5/3/2016 MPK-554825                     8012786790             717    FROZEN PORK NECKBONES                             17952      1320
                                                                                       717    FROZEN PORK FRONT FEET                             7000       700
                                                                                              Total                                             24952      2020
4677, 6632, 6636        5/3/2016    MPK-554824                  8012790330             717    FROZEN PORK HIND FEET                             24000      2400
4678, 6648, 6652        5/3/2016    MPK-554823                  8012790336             717    FROZEN PORK HIND FEET                             24000      2400
4679, 6664, 6668        5/3/2016    MPK-554822                  8012790335             717    FROZEN PORK HIND FEET                             24000      2400
4680, 6680, 6684        5/3/2016    MPK-554820                  8012790333             717    FROZEN PORK FRONT FEET                            24000      2400
4681, 6696, 6700        5/3/2016    MPK-554819                  8012790331          717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4682, 6712, 6716        5/3/2016    MPK-554818                  8012790332          717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4683, 6728, 6732        5/3/2016    MPK-554817                  8012786791          717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4684, 6744, 6748        5/3/2016    MPK-554816                  8012786792          717CR     FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4751, 6574, 6583,
6587                    5/9/2016 MPK-553726                     8012790337          717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS                5180       259
                                                                                       717 FROZEN PORK SHOULDER PICNIC LONG HOCKS              11040       552
                                                                                       717 FROZEN PORK FRONT FEET                               8750       875
                                                                                           Total                                               24970      1686
4752, 6575, 6599,
6603                    5/9/2016 MPK-553727                     8012790334             717 FROZEN PORK HIND FEET                               24000      2400
4820, 7274             4/10/2017 MPK-553806                     8014840990             791 PORK FRONT FEET                                     23800      1750




                                                                                    2 of 5
                                   Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 25 of 34
                                                                         Lawson Shenzhen Invoices

Bates Range         Date           Certificate Number   Booking Number       Plant Number Product                                   Weight (kgs)     Cartons
4821, 7275, 7287,
7291                   4/17/2017 MPK-553807                    8014841250             791 PORK FRONT FEET                                    23800        1750
4822, 7276, 7303,
7307                   4/17/2017 MPK-553808                    8014861680            2441 PORK NECKBONES                                     23805        1500
4823, 7277, 7319,
7323                   4/24/2017 MPK-553809                    8014861690             791 PORK HIND FEET                                     23800        1750
4824, 7278             4/24/2017 MPK-553810                    8014892220             791 PORK FRONT FEET                                    23800        1750
4825, 7279, 7335,
7339                       5/1/2017 MPK-553811                 8014915340             791 PORK HIND FEET                                     23800        1750
4826, 7280, 7351,
7355                    5/1/2017   MPK-553812                  8014895070            2441   PORK NECKBONES                                  23805         1500
4833                   2/24/2016   MPK-554727                  8012616362          717CR    32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4834                   2/24/2016   MPK-554728                  8012629062             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4835                   2/24/2016   MPK-554729                  8012616361           31965   PORK FRONT FEET                                 14606         1074
                                                                                   717CR    32044 PORK SHOULDER PICNIC HOCKS LONG            5420          271
                                                                                            Total                                          20026.4        1345
4836                   2/24/2016   MPK-554730                  8012629064          717CR    32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4837                   2/24/2016   MPK-554731                  8012629063             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4838                   2/24/2016   MPK-554732                  8012629061             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4839                   2/24/2016   MPK-554733                  8012629060          717CR    32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4840                   2/24/2016   MPK-554734                  8012648750             717   32044 PORK SHOULDER PICNIC HOCKS LONG           20520         1026
4842                   1/15/2016   MPK-554678                  8012408119             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4843                   1/15/2016   MPK-554677                  8012408117          717CR    FROZEN PORK HIND FEET                           24000         2400
4844                   1/12/2016   MPK-554676                  8012407116             717   FROZEN PORK HIND FEET                           24000         2400
4845                   1/12/2016   MPK-554675                  8012408114             717   FROZEN PORK HIND FEET                           24000         2400
4846                   1/12/2016   MPK-554674                  8012408113          717CR    FROZEN PORK HIND FEET                           24000         2400
4847                   1/12/2016   MPK-554673                  8012408115             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4848                   1/12/2016   MPK-554672                  8012408111          717CR    FROZEN PORK HIND FEET                           24000         2400
4849                   1/12/2016   MPK-554671                  8012408112             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4850                   1/12/2016   MPK-554669                  8012408110             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4852                    2/1/2016   MPK-554703                  8012495950             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4853                    2/1/2016   MPK-554702                  8012495969             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4854                    2/1/2016   MPK-554701                  8012495968             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4855                   1/28/2016   MPK-554699                  8012495967             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4856                   1/28/2016   MPK-554698                  8012495963             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4857                   1/28/2016   MPK-554697                  8012495962             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4858                   1/28/2016   MPK-554696                  8012495964             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4859                   1/28/2016   MPK-554695                  8012495980             717   FROZEN PORK HIND FEET                           24000         2400
4860                   1/28/2016   MPK-554694                  8012495965             717   FROZEN PORK HIND FEET                           24000         2400
4861                   1/28/2016   MPK-554693                  8012495960             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250
4862                   1/28/2016   MPK-554692                  8012495966             717   FROZEN PORK HIND FEET                           24000         2400
4863                   1/28/2016   MPK-554691                  8012495961             717   FROZEN PORK HIND FEET                           24000         2400
4865                   2/17/2016   MPK-554724                  8012636741             717   32044 PORK SHOULDER PICNIC HOCKS LONG           25000         1250



                                                                                   3 of 5
                              Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 26 of 34
                                                                   Lawson Shenzhen Invoices

Bates Range   Date            Certificate Number   Booking Number       Plant Number    Product                                  Weight (kgs)   Cartons
4866             2/17/2016    MPK-554725                   8012636742           31965   PORK FRONT FEET                                 21542.4      1584
4867             2/17/2016    MPK-554726                   8012616360             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4869               4/5/2016   MPK-554789                   8012745295          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4870               4/5/2016   MPK-554788                   8012745294             717   FROZEN PORK HIND FEET                             24000      2400
4871               4/5/2016   MPK-554787                   8012745293             717   FROZEN PORK HIND FEET                             24000      2400
4872               4/5/2016   MPK-554786                   8012745292             717   FROZEN PORK HIND FEET                             24000      2400
4873               4/5/2016   MPK-554785                   8012745291             717   FROZEN PORK HIND FEET                             24000      2400
4874               4/5/2016   MPK-554784                   8012745290             717   FROZEN PORK FRONT FEET                            24000      2400
4875               4/5/2016   MPK-554783                   8012679439             717   FROZEN PORK FRONT FEET                            24000      2400
4876               4/5/2016   MPK-554782                   8012679438             717   FROZEN PORK FRONT FEET                            24000      2400
4895               1/8/2016   MPK-554670                   8012464170             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4896               1/8/2016   MPK-554668                   8012408102             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4897               1/8/2016   MPK-554667                   8012408101             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4898               1/8/2016   MPK-554666                   8012408100             717   32044 PORK SHOULDER PICNIC HOCKS LONG             25000      1250
4900             3/21/2016    MPK-554781                   8012679437             717   FROZEN PORK NECKBONES                             23800      1750
4901             3/21/2016    MPK-554780                   8012679435             717   FROZEN PORK FRONT FEET                            24000      2400
4902             3/21/2016    MPK-554779                   8012679434             717   FROZEN PORK FRONT FEET                            24000      2400
4903             3/21/2016    MPK-554778                   8012679436             717   FROZEN PORK FRONT FEET                            24000      2400
4904             3/21/2016    MPK-554777                   8012679432             717   FROZEN PORK NECKBONES                             23800      1750
4905             3/21/2016    MPK-554776                   8012679433             717   FROZEN PORK NECKBONES                             23800      1750
4906             3/21/2016    MPK-554775                   8012679431          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4907             3/21/2016    MPK-554774                   8012679430          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4908             3/21/2016    MPK-554773                   8012679424          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4909             3/21/2016    MPK-554772                   8012679423          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4910             3/21/2016    MPK-554771                   8012679422          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4911             3/21/2016    MPK-554770                   8012679421          717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4912             3/21/2016    MPK-554769                   8012679420             717   FROZEN PORK NECKBONES                             23800      1750
4913             3/21/2016    MPK-554768                   8012674699             717   FROZEN PORK NECKBONES                             23800      1750
4914             3/21/2016    MPK-554767                   8012674696             717   FROZEN PORK NECKBONES                             23800      1750
4915             3/21/2016    MPK-554766                   8012674690             717   FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4916             3/21/2016    MPK-554765                   8012674691             717   FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4917             3/21/2016    MPK-554764                   8012674749             717   FROZEN PORK NECKBONES                             11220       825
                                                                                  717   FROZEN PORK SHOULDER PICNIC LONG HOCKS            13780       689
                                                                                        Total                                             25000      1514
4918             3/21/2016    MPK-554763                  8012674748             717    FROZEN PORK NECKBONES                             23800      1750
4919             3/21/2016    MPK-554762                  8012674698             717    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4920             3/21/2016    MPK-554761                  8012674744             717    FROZEN PORK SHOULDER PICNIC LONG HOCKS            25000      1250
4921             3/21/2016    MPK-554760                  8012674692             717    FROZEN PORK NECKBONES                             23800      1750
4922             3/21/2016    MPK-554759                  8012674747             717    FROZEN PORK NECKBONES                             23800      1750
4923             3/21/2016    MPK-554758                  8012674693             717    FROZEN PORK NECKBONES                             23800      1750
4924             3/21/2016    MPK-554757                  8012674794             717    FROZEN PORK NECKBONES                             23800      1750
4925             3/21/2016    MPK-554756                  8012674745             717    FROZEN PORK NECKBONES                           18196.8      1338
                                                                                 717    FROZEN PORK HIND FEET                              5990       599



                                                                              4 of 5
                                   Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 27 of 34
                                                                         Lawson Shenzhen Invoices

Bates Range         Date           Certificate Number   Booking Number       Plant Number Product                                   Weight (kgs)   Cartons
                                                                                           Total                                           24186.8      1937
4926                   3/21/2016 MPK-554755                    8012674743              717 FROZEN PORK HIND FEET                             18080      1808
                                                                                    717CR FROZEN PORK HIND FEET                               5920       592
                                                                                           Total                                             24000      2400
4927                   3/21/2016   MPK-554754                  8012674746              717 FROZEN PORK NECKBONES                             23800      1750
4928                   3/21/2016   MPK-554753                  8012674697              717 FROZEN PORK NECKBONES                             23800      1750
4929                   3/21/2016   MPK-554752                  8012674675              717 FROZEN PORK NECKBONES                             23800      1750
4930                   3/21/2016   MPK-554751                  8012674742           717CR FROZEN PORK HIND FEET                              24000      2400
4931                   3/21/2016   MPK-554750                  8012674741           717CR FROZEN PORK HIND FEET                              24000      2400
4932                   3/21/2016   MPK-554749                  8012674740              717 FROZEN PORK HIND FEET                             24000      2400
5100                    3/8/2016   MPK-554738                  8012662481              717 PORK FRONT FEET                                   24000      2400
5101                    3/8/2016   MPK-554739                  8012662480              717 PORK FRONT FEET                                   24000      2400
5102                    3/8/2016   MPK-554740                  8012643393              717 PORK FRONT FEET                                    6000       600
                                                                                    717CR PORK FRONT FEET                                    18000      1800
                                                                                           Total                                             24000      2400
5103                       3/8/2016 MPK-554741                 8012662482              717 PORK FRONT FEET                                   18000      1800
                                                                                    717CR FROZEN PORK HIND FEET                               6000       600
                                                                                           Total                                             24000      2400
5104                       3/8/2016 MPK-554742                 8012662484           717CR FROZEN PORK HIND FEET                              24000      2400
5105                       3/8/2016 MPK-554743                 8012662483            31965 PORK HIND FEET                                   8812.8       648
                                                                                    717CR FROZEN PORK HIND FEET                              14010      1401
                                                                                           Total                                           22822.8      2049
5106                   3/15/2016   MPK-554744                  8012662485              717 FROZEN PORK HIND FEET                             24000      2400
5107                   3/15/2016   MPK-554745                  8012662486              717 FROZEN PORK HIND FEET                             24000      2400
5108                   3/15/2016   MPK-554746                  8012662487              717 FROZEN PORK HIND FEET                             24000      2400
5109                   3/15/2016   MPK-554747                  8012662488              717 FROZEN PORK HIND FEET                             24000      2400
5110                   3/15/2016   MPK-554748                  8012662489              717 FROZEN PORK HIND FEET                             24000      2400
6371, 6375             4/25/2016   MPK-554802                  8012757629           717CR FROZEN PORK SHOULDER PICNIC LONG HOCKS             25000      1250
6387, 6391             4/25/2016   MPK-554803                  8012762930              717 FROZEN PORK FRONT FEET                            24000      2400
6403, 6407             4/25/2016   MPK-554804                  8012757611              717 FROZEN PORK FRONT FEET                            24000      2400
6419, 6423, 6435,
6439                   4/25/2016   MPK-554805                  8012757610         717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS           25000      1250
6451, 6455             4/25/2016   MPK-554808                  8012757613            717   FROZEN PORK SHOULDER PICNIC LONG HOCKS           25000      1250
6467, 6471             4/25/2016   MPK-554809                  8012762931            717   FROZEN PORK HIND FEET                            24000      2400
6483, 6487             4/25/2016   MPK-554810                  8012762932            717   FROZEN PORK FRONT FEET                           24000      2400
6499, 6503             4/25/2016   MPK-554811                  8012769233            717   FROZEN PORK HIND FEET                            24000      2400
6515, 6519             4/25/2016   MPK-554812                  8012762934            717   FROZEN PORK HIND FEET                            24000      2400
6531, 6535             4/25/2016   MPK-554813                  8012762935         717CR    FROZEN PORK SHOULDER PICNIC LONG HOCKS           25000      1250
6547, 6551             4/25/2016   MPK-554814                  8012762936            717   FROZEN PORK HIND FEET                            24000      2400
6563, 6567             4/25/2016   MPK-554815                  8012762937            717   FROZEN PORK HIND FEET                            24000      2400




                                                                                  5 of 5
                                       Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 28 of 34
                                                                                 Fortress Bills of Lading

                                                                                                                                                Gross
                    Date Laden on                                                       Intermediate                                            Weight      No. of
Bates Range         Board         Bill of Lading No.   Shipper              Consignee   Consignee      Description                              (kg)        Containers
334-335, 575-576,
1776-1777                12/7/2016 COSU8013882560      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK NECKBONES                        16017         1005
                                                                                                       FROZEN PORK SHOULDER PICNIC LONG HOCKS       10316          494
                                                                                                       Total                                        26333         1500
337-338, 578-579,
1793-1794                12/7/2016 COSU8013882570      Fotress Foods LLC    Shenzhen    Hebe           FROZEN PORK NECKBONES                         8597          596
                                                                                                       FROZEN PORK SHOULDER PICNIC LONG HOCKS        6919          332
                                                                                                       FROZEN PORK FRONT FEET                       11013         1031
                                                                                                       Total                                        26529         1959
340, 627, 1712          12/7/2016    COSU8013901370    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        26016         1305
342, 629, 1728          12/7/2016    COSU8013901380    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        26050         1300
344, 631, 1744          12/7/2016    COSU8013921120    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        26006         1185
346, 633, 1760          12/7/2016    COSU8013921130    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        23451         1163
348, 350, 1810         12/22/2016    COSU8014003200    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25940         1278
352, 354, 1826         12/22/2016    COSU8014003210    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25963         1330
356, 358, 1862         12/22/2016    COSU8014003220    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25841         1120
360, 362, 1842         12/22/2016    COSU8014003230    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25547         1100
364, 366, 1878,
1894                   12/22/2016    COSU8014003240    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        26509         1330
368, 370, 1910         12/22/2016    COSU8014003250    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25849         1320
372, 374, 1926         12/22/2016    COSU8014003260    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25306         1229
376, 378, 1942         12/22/2016    COSU8014003270    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25960         1316
380, 382, 1961         12/28/2016    COSU8014034500    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25449         1330
384, 386, 1977         12/28/2016    COSU8014034510    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                        25840         1330
388, 390, 1997,
2024                     1/11/2017 COSU8014067140      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        25939         1330
419, 421, 1258,
6821                     7/20/2016   COSU8012881230    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                        25500         1600
423, 425, 6805           7/20/2016   COSU8012881231    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                        25500         1600
427, 429, 6853           7/20/2016   COSU8012881232    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
431, 6869                7/20/2016   COSU8012881233    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
433, 435, 6837           7/20/2016   COSU8012881234    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
437, 439, 847            6/29/2016   COSU8012898520    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
441, 443, 815            6/29/2016   COSU8012898521    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
445, 447, 831            6/29/2016   COSU8012898522    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
449, 451, 6933           7/27/2016   COSU8013128630    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
453, 455, 6917           7/27/2016   COSU8013128631    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
457, 459, 6949,
6965                     7/27/2016 COSU8013128632      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK FRONT FEET                       25637         2400
461, 463, 1274,
6997                     7/27/2016 COSU8013128633      Fortress Foods LLC Shenzhen      Hebe           FROZEN POKR HIND FEET                        25637         2400
465, 467, 6981           7/27/2016 COSU8013128634      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK NECKBONES                        25500         1600



                                                                                           1 of 3
                                     Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 29 of 34
                                                                               Fortress Bills of Lading

                                                                                                                                              Gross
                  Date Laden on                                                       Intermediate                                            Weight      No. of
Bates Range       Board         Bill of Lading No.   Shipper              Consignee   Consignee      Description                              (kg)        Containers
469, 471, 473,
475, 7049               8/4/2016 COSU8013128635      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK NECKBONES                        25500         1600
477, 479, 481,
483, 7033               8/4/2016 COSU8013128636      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK HIND FEET                        25637         2400
485, 487, 489,
491, 7017               8/4/2016   COSU8013128637    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
493, 879               6/29/2016   COSU8013128710    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
495, 497, 895          6/29/2016   COSU8013128711    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
499, 501, 863          6/29/2016   COSU8013128712    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
503, 988                7/7/2016   COSU8013132810    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
505, 1004               7/7/2016   COSU8013132811    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
507, 1020               7/7/2016   COSU8013132812    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
509, 1068, 1100         7/7/2016   COSU8013132813    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
511, 1036               7/7/2016   COSU8013132814    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
513, 1052               7/7/2016   COSU8013132815    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
515, 517, 1116         7/13/2016   COSU8013146300    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                        25229         1750
519, 521, 1132         7/13/2016   COSU8013146301    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                        25229         1750
523, 525, 1084         7/13/2016   COSU8013146302    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
527, 529, 1148         7/13/2016   COSU8013146303    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
531, 533, 1164         7/13/2016   COSU8013146304    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
535, 537, 1180,
1196                   7/13/2016   COSU8013146305    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
539, 541, 1228         7/13/2016   COSU8013146306    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
543, 545, 1212         7/13/2016   COSU8013146307    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
547, 549, 6901         7/20/2016   COSU8013174720    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                        25500         1600
551, 553, 6885         7/20/2016   COSU8013174721    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
555, 557, 1382         8/10/2016   COSU8013213740    Fortress Foods LLC   Shenzhen    Shenzhen       FROZEN PORK NECKBONES                        25500         1600
559, 561, 1398         8/10/2016   COSU8013213741    Fortress Foods LLC   Shenzhen    Shenzhen       FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
563, 565, 1414         8/10/2016   COSU8013213742    Fortress Foods LLC   Shenzhen    Shenzhen       FROZEN PORK NECKBONES                        25500         1600
567, 1430              8/17/2016   COSU8013242520    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
569, 1446              8/17/2016   COSU8013242530    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250
571, 1462, 6068        8/17/2016   COSU8013242540    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
573, 1478, 1493        8/17/2016   COSU8013257260    Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
581, 583, 585,
587, 7177            11/24/2016 COSU8013898760       Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        25800         1265
589, 591, 593,
595, 7193            11/24/2016 COSU8013898770       Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        25980         1330
597, 599, 601,
1624                   12/1/2016 COSU8013901320      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        25858         1180
603, 605, 607,
1608                   12/1/2016 COSU8013901330      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        25940         1330




                                                                                         2 of 3
                                      Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 30 of 34
                                                                                 Fortress Bills of Lading

                                                                                                                                                Gross
                    Date Laden on                                                       Intermediate                                            Weight      No. of
Bates Range         Board         Bill of Lading No.   Shipper              Consignee   Consignee      Description                              (kg)        Containers
609, 611, 613,
1577, 1592               12/1/2016 COSU8013901340      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        25944         1310
615, 617, 619,
1561                     12/1/2016 COSU8013901350      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        26031         1330
621, 623, 625,
1545                     12/1/2016 COSU8013901360      Fortress Foods LLC Shenzhen      Hebe           FROZEN PORK SPARERIBS                        22816         1029
4614, 6070, 6072,
7073                      9/9/2016 COSU8013291960      Fortress Foods LLC Shenzhen      Hebe           FROZE PORK HIND FEET                         25637         2400
4616, 6074, 6076,
7089                     9/9/2016   COSU8013293550     Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
6078                    9/21/2016   COSU8013356040     Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       25637         2400
6080                    9/21/2016   COSU8013356050     Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                       23848         1584
7113                   10/12/2016   COSU8013729500     Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                        25637         2400
7129                   10/12/2016   COSU8013729490     Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS       26050         1250




                                                                                           3 of 3
                                  Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 31 of 34
                                                                              Fortress Dock Receipts

              Date (from
              document                                                            Intermediate                                            Gross Weight Number of
Bates Range   metadata)         Booking Number   Shipper              Consignee   Consignee      Description                              (kg)         Packages
       4016            7/7/2016     8013146302   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4017            7/7/2016     8013146303   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4018            7/7/2016     8013146304   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4019            7/7/2016     8013146305   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4020            7/7/2016     8013146306   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4021            7/7/2016     8013146307   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4022            7/7/2016     8013146300   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229         1750
       4023            7/7/2016     8013146301   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25229         1750
       4025            7/1/2016     8013132811   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4026            7/1/2016     8013132812   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4027            7/1/2016     8013132813   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4028            7/1/2016     8013132814   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4029            7/1/2016     8013132815   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4030            7/1/2016     8013132810   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4032          11/22/2016     8013901320   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25858         1180
       4033          11/22/2016     8013901330   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25940         1330
       4034          11/22/2016     8013901340   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25944         1310
       4035          11/22/2016     8013901350   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           26031         1330
       4036          11/22/2016     8013901360   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           22816         1029
       4041           7/28/2016     8013128635   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25500         1600
       4042           7/28/2016     8013128636   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4043           7/28/2016     8013128637   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4054           8/10/2016     8013242520   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4055           8/10/2016     8013242530   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4056           8/10/2016     8013242540   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4057           8/10/2016     8013257260   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4059            1/5/2017     8014067140   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25939         1330
       4061           8/31/2016     8013291960   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4062           8/31/2016     8013293550   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4067          12/13/2016     8014003200   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25940         1278
       4068          12/13/2016     8014003210   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25963         1330
       4069          12/13/2016     8014003220   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25841         1120
       4070          12/13/2016     8014003230   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           25547         1100
       4071          12/13/2016     8014003240   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                           26509         1330
       4073           9/14/2016     8013356040   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4074           9/14/2016     8013356050   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          23848         1584
       4076            8/3/2016     8013213740   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25500         1600
       4077            8/3/2016     8013213741   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4078            8/3/2016     8013213742   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           25500         1600
       4080           7/20/2016     8013128630   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                           25637         2400
       4081           7/20/2016     8013128631   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400
       4082           7/20/2016     8013128632   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                          25637         2400



                                                                                      1 of 2
                                  Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 32 of 34
                                                                                 Fortress Dock Receipts

              Date (from
              document                                                               Intermediate                                             Gross Weight Number of
Bates Range   metadata)         Booking Number   Shipper              Consignee      Consignee       Description                              (kg)         Packages
       4083           7/20/2016     8013128633   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
       4084           7/20/2016     8013128634   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK NECKBONES                           25500         1600
       4093           10/5/2016     8013729490   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4094           10/5/2016     8013729500   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
       4096           7/14/2016     8012881233   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4097           7/14/2016     8012881234   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
       4098           7/14/2016     8013174720   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK NECKBONES                           25500         1600
       4099           7/14/2016     8013174721   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4100           7/14/2016     8012881230   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK NECKBONES                           25500         1600
       4101           7/14/2016     8012881231   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK NECKBONES                           25500         1600
       4102           7/14/2016     8012881232   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
       4104          11/30/2016     8013882560   Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK NECKBONES                           16017         1005
                                                                                                     FROZEN PORK SHOULDER PICNIC LONG HOCKS          10316          495
                                                                                                     Total                                           26333         1500
      4105          11/30/2016     8013882570 Fortress Foods LLC      Shenzhen       Hebe            FROZEN PORK NECKBONES                            8597          596
                                                                                                     FROZEN PORK SHOULDER PICNIC LONG HOCKS           6919          332
                                                                                                     FROZEN FRONT FEET                               11013         1031
                                                                                                     Total                                           26529         1959
      4106          11/30/2016     8013901370    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           26016         1305
      4107          11/30/2016     8013901380    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           26050         1300
      4108          11/30/2016     8013921120    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           26006         1185
      4109          11/30/2016     8013921130    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           23451         1163
      4133          12/21/2016     8014034500    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25449         1330
      4134          12/21/2016     8014034510    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25840         1330
      4142          11/17/2016     8013898760    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25800         1265
      4143          11/17/2016     8013898770    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25980         1330
      4145           6/22/2016     8012898521    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4146           6/22/2016     8012898522    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4147           6/22/2016     8012898520    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4181           6/30/2016     8013132811    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4182           6/30/2016     8013132812    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4183           6/30/2016     8013132813    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
      4184           6/30/2016     8013132814    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4185           6/30/2016     8013132815    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      4186           6/30/2016     8013132810    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      5024          12/15/2016     8014003250    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25849         1320
      5025          12/15/2016     8014003260    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25306         1229
      5026          12/15/2016     8014003270    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SPARERIBS                           25960         1316
      5057           6/24/2016     8013128711    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250
      5058           6/24/2016     8013128712    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK HIND FEET                           25637         2400
      5059           6/24/2016     8013128710    Fortress Foods LLC   Shenzhen       Hebe            FROZEN PORK SHOULDER PICNIC LONG HOCKS          26050         1250




                                                                                            2 of 2
                                 Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 33 of 34
                                                                      Fortress Bill of Lading Instructions


Bates                                                                             Intermediate                                            Gross       Number of
Range         Date       Booking Number          Shipper              Consignee   Consignee      Description                              Weight (kg) Packages
        116    7/14/2016            8012881233   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        117    7/14/2016            8012881234   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        118    7/14/2016            8013174720   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        119    7/14/2016            8013174721   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        120    7/14/2016            8012881230   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        121    7/14/2016            8012881231   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        122    7/14/2016            8012881232   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        124    6/23/2016            8012898520   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        126    6/23/2016            8012898521   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        128    6/23/2016            8012898522   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        130    7/21/2016            8013128630   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        131    7/21/2016            8013128631   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        132    7/21/2016            8013128632   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        133    7/21/2016            8013128633   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        134    7/21/2016            8013128634   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        136    7/29/2016            8013128635   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        137    7/29/2016            8013128636   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        138    7/29/2016            8013128637   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        140    6/24/2016            8013128710   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        142    6/24/2016            8013128711   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        144    6/24/2016            8013128712   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        146     7/1/2016            8013132810   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        148     7/1/2016            8013132811   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        150     7/1/2016            8013132812   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        152     7/1/2016            8013132813   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        154     7/1/2016            8013132814   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        156     7/1/2016            8013132815   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        158     7/7/2016            8013146300   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25229        1750
        160     7/7/2016            8013146301   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25229        1750
        162     7/7/2016            8013146302   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        164     7/7/2016            8013146303   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        166     7/7/2016            8013146304   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        168     7/7/2016            8013146305   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        170     7/7/2016            8013146306   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        172     7/7/2016            8013146307   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        174     8/4/2016            8013213740   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        175     8/4/2016            8013213741   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        176     8/4/2016            8013213742   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          25500        1600
        178    8/11/2016            8013242520   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        179    8/11/2016            8013242530   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        180    8/11/2016            8013242540   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        181    8/11/2016            8013257260   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400



                                                                                     1 of 2
                                  Case 1:17-cv-07454-ALC-SN Document 131-2 Filed 01/15/19 Page 34 of 34
                                                                       Fortress Bill of Lading Instructions


Bates                                                                              Intermediate                                            Gross       Number of
Range          Date       Booking Number          Shipper              Consignee   Consignee      Description                              Weight (kg) Packages
         183     9/1/2016            8013291960   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
         184     9/1/2016            8013293550   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
         186   12/15/2016            8014003200   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25940        1278
         187   12/15/2016            8014003210   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25963        1330
         188   12/15/2016            8014003220   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25841        1120
         189   12/15/2016            8014003230   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25547        1100
         190   12/15/2016            8014003240   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          26509        1330
         191   12/15/2016            8014003250   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25849        1320
         192   12/15/2016            8014003260   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25306        1229
         193   12/15/2016            8014003270   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25960        1316
         195   12/21/2016            8014034500   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25449        1330
         196   12/21/2016            8014034510   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25840        1330
         198     1/5/2017            8014067140   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25939        1330
        5673    9/15/2016            8013356050   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         23848        1584
        5674    9/15/2016            8013356040   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK FRONT FEET                         25637        2400
        5676    10/6/2016            8013729490   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SHOULDER PICNIC LONG HOCKS         26050        1250
        5677    10/6/2016            8013729500   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK HIND FEET                          25637        2400
        5679    12/1/2016            8013882570   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                           8597          596
                                                                                                  FROZEN PORK SHOULDER PICNIC LONG HOCKS          6919          332
                                                                                                  FROZEN PORK FRONT FEET                         11013        1031
                                                                                                  Total                                          26529        1959
        5680    12/1/2016            8013901370   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          26016        1305
        5681    12/1/2016            8013901380   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          26050        1300
        5682    12/1/2016            8013921120   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          26006        1185
        5683    12/1/2016            8013921130   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          23451        1163
        5684    12/1/2016            8013882560   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK NECKBONES                          16017        1005
                                                                                                  FROZEN PORK SHOULDER PICNIC LONG HOCKS         10316          495
                                                                                                  Total                                          26333        1500
        5686   11/17/2016            8013898760   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25800        1265
        5687   11/17/2016            8013898770   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25980        1330
        5689   11/23/2016            8013901320   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25858        1180
        5690   11/23/2016            8013901330   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25940        1330
        5691   11/23/2016            8013901340   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          25944        1310
        5692   11/23/2016            8013901350   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          26031        1330
        5693   11/23/2016            8013901360   Fortress Foods LLC   Shenzhen    Hebe           FROZEN PORK SPARERIBS                          22816        1029




                                                                                      2 of 2
